ل
عمع حك
كع اداع ممع ‎121١‏

5عا اقمع /الاملاعم عمع - لرعو مانلا
إقليم الفحص أنجرة_ عمالة المضيق- الفنيدق
دراسة الأثر البيئي لمشروع إعادة تقوية الرحبة
الريحية الكدية البيضاء

المرجع : 8491-03 / 399 0
ا/ عمط
نونبر 2021

3
8

واععاعالعل

كعد ل١اع‏ ام
لات كر

5ع قفا /الا0لاع8 امع - لاومالا مزال عبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

إقليم الفحص أنجرة_ عمالة المضيق- الفنيدق

دراسة الأثر البيئي لمشروع إعادة تقوية الرحبة الريحية
الكدية البيضاء

رقم العقد أو التقرير لمرجع :-249102 / 399 ©
رقم الملف 3ل
المجال التقني البيئة
معاالاعمم

عمنذانا - اذقفع - أزطدمع5 اقوط 001 عنم 7
1 537 00212 : ينوع - 88 80 20 537 00212 :161

ص2 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

1. موقع المشروع
يقع المشروع شمال المغرب على مستوى الريف. ويتواجد في المنطقة الجغرافية لمزرعة

اليا التي تتواجد بالكدية البيضاء (المعروفة أيضًا باسم عبد الخالق الطريسء انظر
الخريطة أدنام).
يرتبط المشروع إدارياً بالجهات التالية (انظر الخريطة التالية):

‎٠‏ جهة طنجة -تطوان -الحسيمة.

‎٠‏ إقليم الفحص أنجرة وعمالة المضيق - الفنيدق.

‎٠‏ جماعة ثلاثاء تغرامت وجماعة العليين.

‏وبشكل أكثر تحديداء يمتد المشروع على التل الرئيسي الذي يبتدأ من الطريق الوطنية

‏رقم 16ابتداء من دوار عين الجير ويمتد على طول الطريق الإقليمية رقم 4703 إلى

‏وسط جماعة ثلاثاء تغرامت. يضم هذا التل الكتل: 1.و 42 و 3 و 21.
يتضمن مشروع إعادة التقوية (تعويض التربينات القديمة بالجديدة) أيضًا ربط خطين
كهربائيين بطول حوالي 10 كيلومترات (انظر خريطة الأثر).
2. مبررات المشروع

‏سيسمح المشروع المغربي لطاقة الرياح بتقليص اعتماد المغرب في مجال الطاقة على النفطك
لأن البلاد تفتقد لموارد الطاقة الأحفورية. كما سيساهم في تثمين إمكانات المغرب الهائلة في
مجال الطاقة الريحية» والتي تقدر بنحو 25.000 ميجاوات؛ منها ما يقرب من 6.000
ميجاوات لانشائها في مواقع تتراوح بها سرعة رياح من 9,5 إلى 11 متر / ثانية عند ارتفاع
0 مترا في أفق سنة 2030.
سيساعد إنجاز مشروع إعادة التقوية بالكدية البيضاء على تحقيق الهدف المتمثل في توفير
2ن الإنتاج الوطني في أفق سنة 2030. ومن المتوقع أن تنخفض واردات البلاد من
الوقود نتيجة إنجاز برنامج التجهيز هذاء مما يتيح تقليص 1,5 مليون طن من الوقود
الأحفوري.
وعلى مستوى التصورء تم تصميم عدد وقوة وموقع توربينات الرياح بشكل يقلص من التأثير
على المناظر الطبيعية وعلى الطيور المهاجرة. وقد ثمن هذا التصور دراسات بيئية تم
إجراؤها من أجل تحديد التلال التي تمثل إكراهات وتحديات اقل بالنسبة للطيور والمناظر
الطبيعية.
واعتمد اختيار موقع المشروع على مخزون طاقة الرياح التي تتوفر بالمنطقة الشمالية
للمغرب. كما أن موقع هذه المزرعة مكشوف جيدّاء والرياح منتظمة به. ويبلغ متوسط
سرعتها على الموقع بأكمله حوالي 10 م / ث على ارتفاع 40 مترا.
3. وصف المشروع
1 تقديم مزرعة الرياح بالكدية البيضاء

‏ص3 نونبر 2021 ملخص غير تقني

لات كر

5ع قفا /الا0لاع8 امع - لاومالا مزال عبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

1 وصف عام
ستأوي مزرعة الرياح المستقبلية بالكدية البيضاء 20 توربيئًا للرياح» بقدرة فردية تبلغ 5
ميجاوات»؛ وبذلك ستنتج قوة محتملة إجمالية تبلغ 100 ميجاوات. وتغطي مزرعة الرياح»
التي تشمل طرقا ومرافق مرتبطة بها وحاملات توربينات الرياح» ومبنى السلامة» والمباني
الملحقة» وأرض الرحبة» منطقة مساحتها تعادل 390 هكتارًا.

وتتكون مزرعة الرياح من 4 مجموعات توربينات الرياح» حيث سيتم توفير الربط بين
توربينات الرياح لكل مجموعة بواسطة كابلات كهربائية تحت الأرض. وسيتم توصيل
الكهرباء المنتجة من مختلف المجموعات إلى محطة التسليم عبر شبكة هوائية.

سيتم الربط بين محطة التسليم ومحطة جبل موسى عبر خطين هوائيين بجهد 225
كيلوفولت.

تتطلب إعادة تقوية مزرعة الرياح بالكدية البيضاء في مرحلة أولى تفكيك المزرعة الحالية
التابعة للمكتب الوطني للكهرباء والماء الصالح للشرب. وتتواجد بهذه المزرعة ثلاثة
وثمانون توربينات رياح من نوع "لا 742-600 ووه" وسبعة توربينات رياح من نوع
'"بجع] 540-500 دمع تعمظ".

يتطلب تفكيك توربينات الرياح الحالية عمليات ميكانيكية» وعمليات حمل ورفع؛ بإضافة بقيام
الاشغال في مرتفاعات عالية. وستتم هذه الأنشطة في تسلسل زمني عكسي لعمليات التركيب.
2 مبدأ التشغيل

تنتج توربينات الرياح الكهرباء عن طريق الريح التي تحرك الدوار (الجزء المتحرك من
المولد)» مما يسمح بتحويلها إلى طاقة ميكانيكية. ويتم تسريع سرعة دوران العمود الذي
تحركه الشفرات بواسطة مضاعف التوربينة. ثم تنتقل هذه الطاقة الميكانيكية إلى المولد.
يقوم المحول الموجود داخل القمرة (الناسيل) برفع جهد التيار الكهربائي الذي ينتجه المولد»
بحيث يمكن حمله بسهولة أكبر عبر خطوط الجهد المتوسط للشبكة الكهربائية. يوضح الشكل
أدناه مكونات توربينات الرياح.

ص4 نونبر 2021 ملخص غير تقني

لات كر

55 اقشاع /اناملاعم عمع - لاعومالا قز اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

الرسم 3.1: مكونات توربينات الرياح (المصدر: 20"512ءو0 لددء1ن6 31-4)

القمرة ‏ 2120116 الشفرة - 216م
الصاري- 2/136 الوحة التحكم- ع20ة72مدرمء عل تندع1طة1"
فرامل - ومزعم1
مقياس شدة الريح -ع1)غ22612011 العمود الرئيسي - ع[2م1أ110م معطم
2 مضاعف- داع غ)وء11م غ1 ن8/1
حلقة التوجيه - 0'0216242]108 70126نا00 مولد- تربان) 6062©

تتكون محطة الرياح من عدة توربينات رياح تفصل بينها عدة مئات من الأمتار ومتصلة
بينها بشبكة داخلية تحت أرضية ومربوطة بشبكة عمومية عبر محطة تسليم. يوضح الشكل
أدناه مسار الطاقة المنتجة من توربينات الرياح حتى الاستخدام النهاني.
3 وصف توربينات الرياح
سيكون لتوربينات الرياح التي تتكون منها مزرعة الكدية البيضاء قوة تبلغ 5 ميجاوات. وقد
تم تجهيز توربينات الرياح المذكورة بدوار بثلاث شفرات» ويصل الجهد إلى 690 فولت.
أثناء تشغيل المزرعة» يمكن أن تتيح التحسينات التقنية الرفع من طاقة توربينات الرياح إلى
2 ميجاوات» وبالتالي يمكن أن تصل القوة الإجمالية للمزرعة إلى 105 ميجاوات.

الجدول 1.3: الخصائص التقنية لتوربينات الرياح

عدد توربينات الرياح 20
الطاقة المقدرة (ميغاواط) ميغاواط 5
قطر الدائرة متر 132
طول الشفرة متر 64,5
ارتفاع الصاري متر 84
سرعة الانطلاق متر في الثانية 3
سرعة الرياح الاسمية متر في الثانية 135
سرعة الفصل متر في الثانية 27
تردد هيرتز 50
جهد الخروج الاسمي كيلوفولت 33
4 شبكة كهرباء المزرعة

سيضمن الربط بين مختلف توربينات الرياح لكل دائرة بواسطة كبلات كهربائية ذات جهد
متوسط .سيتم دفنها بموازاة المسلك على التل.

يتم نقل الطاقة المتراكمة عبر دائرة نحو محطة التسليم عن طريق خطوط هوائية من 33
كيلوفولت.

5 المحطة الكهربائية لرحبة

من أجل الحد من هدر الكهرباء» ونظرًا للمسافة بين المزرعة ومحطة جبل موسى التابعة
للمكتب الوطني للكهرباء والماء الصالح للشرب فرع الكهرباءء ستخضع الطاقة المنتجة

ص5 نونبر 2021 ملخص غير تقني

إبراع عاد كما

عع اظفاء /اناكلاع1 امع - لاومالا شرعزالزعنزم

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
لزيادة في مستوى الجهد من 33 كيلو فولت إلى 225 كيلو فولت عبر محطة تحويل
مساحتها 130متر مربع.
56 خطوط الربط الكهربائية
ستنقل الطاقة المنتجة على مستوى المزرعة نحو محطة جبل موسى عبر خطين هوائيين
بجهد 225 كيلوفولت» وهي خطوط متوازية مع الخطوط الحالية القادمة من جبل موسى إلى
الطريق التي تربط المزرعة بطريق العليين.
تبلغ المسافات التي يقطعها خطا الربط حوالي 10 كيلومترات.
7 الطرق والولوجية
«» طرق الولوج
سيتم الولوج إلى مزرعة الرياح عبر الطريق الوطنية رقم 16 التي تربط طنجة بالفنيدق» ولا
يتوقع أي تعديل أو تقوية لهذه الطريق.
يتم الوصول إلى مزرعة الرياح من الطريق الوطنية رقم 16 عبر الطريق الإقليمية 4703»
وسيعاد تأهيل هذه الأخيرة. وفيما يلي نقاط التحسين التي سيتم إجراؤها:

« النقطة 214 (النقطة الكلمترية 19+ 000- منعرج على يمين الطريق الإقليمية
0003)

« النقطة 215 (النقطة الكلمترية 19+ 400- منعرج على يسار الطريق الإقليمية
0003)

« النقطة 217 (النقطة الكلمترية 22+ 270- منعرج على يمين الطريق الإقليمية
0003)

« النقطة 218 (النقطة الكلمترية 23+ 000- منعرج على يمين الطريق الإقليمية
0003)

« النقطة 219 (النقطة الكلمترية 23+ 280- منعرج على يمين الطريق الإقليمية
0003)

الطرق الداخلية بالمزرعة
من أجل ضمان الولوج المباشر إلى توربينات الرياح» من المقرر إصلاح مسالك الوصول
القائمة (كليًا أو جزئيًا) بمزرعة الرياح الحالية» خاصة في المناطق التي يتناسب فيها
التصميم الحالي مع التصور الجديد.
ستمتد مجموع الطرق الداخلية للمزرعة على مسافة 36,6 كم. كما سيبلغ عرض طرق
المرور 5 أمتار.
2 إنجاز الأشغال

ص6 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا شرعزالزعنزم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

ستشمل الأشغال مرحلة أولى تهم تفكيك 90 توربينة هوائية قائمة» يليها تركيب توربينات
الرياح الجديدة.

ستنجز تجهيزات الورشة» التي تشمل تحسين طرق الولوج إلى الموقع, وإقامة مناطق
التخزين؛ والتقطيع» والتركيب وأماكن الإقامة» قبل أنشطة التفكيك الأولى.

1 مناطق إنشاء الورش

تم تحديد مناطق إنشاء الورش على مستوى مختلف التلال» اعتمادا على معابير تقنية على
الخصوصء ويمكن استخدامها من قبل شركة البناء مع تحفظ أن ذلك سيؤدي إلى إحداث
تأثير بيني طفيف(عدم تدمير الأوساط الحساسة).

2 تفكيك المزرعة الحالية
يشمل تفكيك المزرعة الحالية ما يلي:
‎٠‏ فصل وإغلاق جميع التجهيزات الكهربائية
» فصل وإغلاق دائم لجميع التجهيزات المائية
« التخزين المؤقت للمعدات المفككة.
‎٠‏ تقطيع وتعبئة المعدات المفككة.
‎٠‏ إزالة جميع المعدات والمواد والنفايات
سيتم تسطيح المنصات لكل توربين هوائي مباشرة أسفل مستوى سطح الأرضء بما في ذلك

القواعد الفولاذية» والمواد التي يتم تفريغها خارج الموقع» ومنطقة المنصة المغطاة بالتربة
السطحية للتمكن من إعادة الغطاء النباتي للموقع.

3 نشر توربينات الرياح الجديدة
1 تقل توربينات الرياح

سيتم إنتاج شفرات توربينات الرياح في وحدة إنتاج الشفرات 0431554 ومعدعزو الواقعة في
المنطقة الصناعية وين ودنام سه عومد بعد ذلك سيتم نقلها إلى الموقع.

كما ستنتج الصواري في المغرب و سيتم نقلها إلى موقع المشروع.

وستستورد الحاويات و سيتم نقلها من ميناء طنجة المتوسط إلى موقع المشروع.

2 إرساء الأساسات

ستتطلب توربينات الرياح إنشاء الأساسات التالية:

‎٠‏ بالنسبة لتوربينات الرياح من النوع 132-5» قاعدة الأساسات قطرها 19.4 مترًا وعمقها
5 مترًا وصفيحة قطرها 6 أمتار؛

‏ص7 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا قز ال عبرم

دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
‎٠‏ بالنسبة لتوربينات الرياح 145- 5 50» قاعدة خرسانية دائرية قطرها 20 مترًا وعمقها
5 مترًا وصفيحة قطرها 8 مترًا.
ستكون مراحل بناء الأساسات على النحو التالي:

- نزع التربة السطحية.

- أشغال حفر الأرض.

- وضع خرسانة التنظيف.

- وضع الصفيحة وتغطيتها ب 10 سم من الخرسانة.

- إنجاز التعزيز بالحديد.

- إنجاز قفص التثبيت.

- إنجاز القوالب (الصندقة).

- صب الخرسانة؛

- إزالة القوالب ( الصندقة.)

- الردم بمواد الحفر.
أثناء بناء الأساسء» سيتم إدخال نوعين من القنوات البلاستيكية 2570 في قفص التثبيت
لحماية كبلات التزويد بالطاقة والألياف الضوئية. وستصل أقطار الأنابيب البلاستيكية 200
مم مربع و 90 مم مربع.
4 تهييء مناطق | لتركيب
سيتم إعداد مناطق التركيب (المونتاج) أو منصات تسمح بتركيب توربينات الرياح. ستستقبل
هذه المناطق الرافعة» كما ستسمح بتخزين وتجميع أجزاء توربينات الرياح.
ستقع مناطق التركيب هذه عند سفح كل توربين ريحي وستبلغ مساحتها حوالي 2000 مثتر
مربع. سيتم ضغطها تحضيرا لمرحلة الأشغال حتى تتحمل ثقل توربينات الرياح.
سيتم الحفاظ على مناطق التركيب هذه أثناء تشغيل المزرعة؛ حيث يمكن استخدامها لصيانة
توربينات الرياح.
3 إجراءات تشغيل مزرعة الرياح
سيقوم عاملون مؤهلون ومدربون بتشغيل مزرعة الرياح محليًا أثناء بناء المنشأة.
كما سيقوم حوالي عشرين تقنيًا للصيانة الوقائية والإصلاحية لتوربينات الرياح والشبكات
ومحطة التسليم.
4 التفكيك في نهاية فترة التشغيل
يقدر عمر مزرعة الرياح ب 20 سنة. في نهاية هذه الفترة» يمكن تفكيك المزرعة و / أو
استبدالها.

ص8 نونبر 2021 ملخص غير تقني

5ع اقشاع /اناملاع8 عمع - لاعجمالا 8 ععاملك «

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

يمكن تفكيك جميع عناصر | لرحبة بسهولة وإعادة تدويرها جزئيًا. ولا يبقى بالموقع سوى
جزء الأساسات المدفون على عمق أكثر من متر واحد من الأرض الطبيعية» وشبكات
الكابلات تحت الأرض وطرق الولوج.

5 التدابير الأمنية

لن تكون مزرعة الرياح مسيجة. سيتم إحاطة محطة التحويل فقط بسياج مع مدخل مراقب
للولوج.

6 الجدول الزمني للمشروع

ستنجز الأشغال طيلة 20 شهرًا مع توقع انطلاق التشغيل في يوليو 2023.

7 تكلفة الاستثمار

ستبلغ قيمة الاستثمارات خلال عمر المشروع 1.061 مليون درهم في مرحلة البناء وحوالي
9 مليون درهم في السنة في مرحلة التشغيل.

4. الظروف البيئية الحالية
1 مناطق الدراسة
*» مزرعة الرياح
يجري تنفيذ مشروع إعادة تزويد مزرعة الرياح بالكدية البيضاء بالطاقة في المنطقة
الجغرافية لمزرعة الرياح الحالية بالكدية البيضاء. يتعلق الشكل الجديد للمشروع بأربعة تلال
(وو:ةه)» وهي التلال 41 و 43 و 42 و 171 التي تتطابق مع موقع مزرعة الرياح الحالية.
يتم إجراء التحليل البيئي والاجتماعي في إطار مشروع مزرعة الرياح بالكدية البيضاء
وخطوط ربطها حسب التقسيم التالي:
‎٠‏ منطقة الدراسة الفورية: هذه المنطقة تطابق منطقة تركيب توربينات الرياح» بما
في ذلك التوربينات وشبكة الكهرباء الداخلية للمزرعة.
‎٠‏ منطقة البناء: هذه المنطقة تشمل المنطقة المباشرة وكذلك المناطق الضرورية
لورش البناء» والمسالك والطرق المؤدية من الشبكة الوطنية وممرات خطوط الإخلاء
الكهربائية نحو الشبكة الوطنية إضافة إلى مناطق تخزين المعدات المفككة.
‎٠‏ منطقة التشغيل: تشتمل هذه المنطقة على شريط لا يقل عن 600 متر على جانبي
توربينات الرياح حيث يمكن أن تتأثر المنازل الموجودة داخلها صوتيًا.
00 خطوط الربط
تم تحديد منطقة دراسة خاصة بالخط الكهربائي» وتمتد هذه المنطقة فوق 500 متر على
جانبي مسار خطوط الربط الكهربائية المستقبلية.

2 الوسط المادي

ص 9 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا ضعز لزع نزم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

1 جودة الهواء والمناخ

ترتبط منطقة الدراسة بالمناطق الجغرافية الأكثر رطوبة في المغرب. تتركز تساقطات
الأمطار خلال موسم الشتاء. هكذاء يبلغ متوسط التساقطات المطرية السنوي 800 ملم
ويتراوح بين 600 و 800 ملم على طول السهول الساحلية وبين 800 و 1000 ملم على
ارتفاعات سلسلة الحوز. بينما في الصيفء تكون تساقطات الأمطار غائبّة تقريبّاء ويتراوح

متوسط التبخر بين 1200 ملم و 1900 ملم سنويًا.
عادة ما تكون ذروة تساقط الأمطار في دجنبر أو يناير. أما الشهران الأكثر جفافاً فهما يوليو
و غث غشتء حيث تقارب هذه التساقطات مستوى ‎١‏ الصفر.
ويتساقط الثلج على قمم عالية كل عام ويمكن أن يمكث بها إلى أن يحل شهر أبريل.
من ناحية أخرىء يتراوح متوسط درجات الحرارة (الحد الأقصى والادنى اليومي) بين
12,5 درجة مئوية و 25,5 درجة مئوية بحد أدنى في يناير وأقصى في غشت
تتتابع فترتان رطبتان خلال السنة تتخللهما فترة جفاف تمتد من شهر ماي إلى شهر أكتوبر.
أما نظام الرياح فهو غير منتظم للغاية» ويتأثر بالتواجد المزدوج لكتل بحرية اطلسية وأخرى
متوسطية. ولذلك» يسود نوعان من الرياح القوية خلال العام:
”ا الرياح الغربية (الغربي) ذات الأصل الأطلسي والتي غالبا ما تتسبب في هطول
أمطار تهيمن ما بين شهري نوفمبر ومارس. وتهب هذه الرياح من ماي إلى أكتوبر.
” الرياح الشرقية القادمة من البحر الأبيض المتوسط ». وغالباً ما تسود في الصيف
والربيع (من أكتوبر إلى فبراير).
ويتراوح متوسط سرعة الرياح في منطقة الدراسة ما بين 9 و 10 م / ث. وعادة ما تهب
الرياح من الغرب ومن الشرق والجنوب الشرقي.
وبخصوص جودة الهواء؛ لا تحتوي منطقة الدراسة على مصادر ثابتة 3 لانبعاثات ملوثات

أساسا على طول تلال سلسلة الحجر الكلسي. وعلى مستوى هذه الوحدات؛ تتكرر انبعاثات
الغبار وغازات العادم من معدات استخراج ونقل المواد. ويحد مقلع كبير جنوب التل 42.

2 الطبوغرافيا والجيومورفولوجيا

على المستوى المحلي» تتوزع كتل مزرعة الرياح موضوع الدراسة من الغرب إلى الشرق
على تلال سلسلة الحجر الكلسي: حالة الجزء الجنوبي ل اهم 2842 ثم على الجبال المنخفضة
لوحدتي الغمريات وعلن,رومههك والسبتيدات و وع0نمء5 (حزام جبال منخفضة ذات قمم
مستديرة) بالنسبة للكتل المتبقية.

يتراوح الارتفاع على مستوى الكتل موضوع الدراسة من 370 م إلى 570 م.

ص 10 انونير 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا بضركز لزع نزم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

وتتميز منحدرات معظم تلال سلسلة الحجر الكلسي بشدة الانحدار. وغالبًا ما تكون
المنحدرات الموجهة نحو الشرق هي الأكثر انحدارًا. وتتواجد فئة المنحدرات السائدة في
نطاق من القيم تتراوح من 10 إلى 020/؛ كما تم تسجيل قيم للمنحدر تفوق 0630.

3 الجيولوجيا

جيولوجياء تعتبر منطقة الدراسة» في مجملهاء جزءًا من المجال الجيولوجي لمنطقة الريف.
ينقسم هذا الآخير إلى ثلاثة مجالات رئيسية (دوران ديلكا وآخرون» 1960-1962):

- المجال الداخلي شمال الريف الحالي.

- المجال الخارجي إلى الجنوب.

- المجال المتوسطء يهم طبقات الصخور الفتاتية» ويشكل منبسطا مرتفعا بين الأخدودين
السابقين.

وتوجد داخل المجال الداخلي» ثلاث مجموعات هيكلية رئيسية: سلسلة تلال الحجر الكلسي»
والسبتيدات والغوماريات:

سلسلة تلال الحجر الكلسي: عبارة عن مجموعة من الصفائح الصغيرة أو القشور
ذات التعزيزات الكربونية من الترياسي والليستيا مع طبقات السطح الجوراسي-
الطباشيري والباليوسيني» وصخور فتاتية مولاسية تريجينية من العصر الأوليجو-
ميوسيني. وتتكون من سلسلة الحوز شمال تطوان والتلال الكلسية بين تطوان
وأسيفان» وتحد من الغرب والجنوب المناطق الداخلية لشمال الريف. وتنقسم التلال
الكلسية إلى تلال داخلية وتلال وسطية وأخرى خارجية.

* السبتيدات: مجموعة من التضاريس المتحولة» في قاعدتها صخور فوق-قاعدية (كتلة
من البيريدويت؛ لبني بوسيرة). من الأسفل إلى الأعلى» نجد صخور البريوديت»
وهالة من كينزيغيت» جينيس وميكا شيست (وحدة فيلالي)» وفي الأعلى» صخور
رسوبية متحولة من حقب الحياة القديمة والترياسية (وحدة فيديريكو).

«#» الغومريات: تشكل مجموعة من أربع طبقات من حقب الحياة القديمة ذات تحول
ضئيل أو دون تحولء ويتعلق الأمر بالأحيلية وكدية تيزيان وحزمار بيني وطبقة
تاليميوت العليا.

وتجدر الإشارة إلى أن أساس توربينات الرياح الحالية صخري بشكل عام وذو طبيعة
دولوميتية من الحجر الكلسي وغير مضطرب؛ غير أنه يمكن ملاحظة انهيارات أرضية
قديمة أو حديثة فوق رواسب الصخرية أو شست أو صخور فتاتية أو صخور طينية ذات
بنيات قابلة للانهيارات الأرضية.

ص 11 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

4 خطر التعرية
تقع توربينات الرياح التي تنطوي على مخاطر عدم الاستقرار بالقرب من المنحدرات شديدة
الانحدار أو على الأراضي الصخرية حيث يمكن أن تتدلى الانزلاقات الأرضية النشطة فوق
مستوى الأرض.
نظرًا للكثافة العالية للغطاء النباتي على جانبي منطقة توربينات الرياح الجديدة» نادرًا ما تتم
ملاحظة الانزلاقات الأرضية. ومع ذلك؛ فإن هيمنة التربة الشستية والتربة الجوفية والحبيبية
ستشكل عاملاً يؤدي إلى الانزلاقات الأرضية أثناء وبعد أشغال الحفر.

5 اسلمياه السطحية

تعتبر الشبكة المائية التي تصرف في منطقة الدراسة شبكة مكثفة. وابتداء من السلسلة الكلسية
التي تمتد بمحاذاة التلال الرئيسية لمزرعة الرياح موضوع الدراسة» توجد الروافد الرئيسية
وملتقيات مستجمعات المياه للأنهار الأربعة الرئيسية - نيكرء الفنيدق» أمزوقء الرمل وكذلك
مرسى - التي تصرف مياه منطقة الدراسة.

تشكل موارد المياه السطحية هذه الجزء الأكبر من الموارد المائية في منطقة الدراسة.
والواقع» أن وفرة الأمطارء وهيمنة السهول ذات النفاذية المنخفضة (الصخر الشيستي»
والطين» الخ) والمنحدرات الشديدة تعيق تسرب المياه تحت الأرض وتؤدي إلى النتائج
التالية:

‎٠.‏ جريان سطحي هام ومهيمن في جميع مستجمعات المياه؛

‎٠.‏ للأنهار نظام مائي غير منتظم مع تدفقات غزيرة خلال فترات الفيضانات وتدفقات
منخفضة للغاية إلى منعدمة في فترات ندرة الماء.

‎٠.‏ يسجل الحد الأقصى للصبيب الشهري بين دجنبر وفبراير على شكل فيضانات تشكل
الجزء الأكبر من تدفقات النهر. وبالمقابل» تكون مرحلة الخصاص في الماء واضحة
للغاية مع معدلات صبيب شبه منعدمة» باستثناء المجاري ي التي تصرف مياه سلسلة
الحجر الكلسي.

‏على مستوى سلسلة الحجر الكلسي (تل 42)» تسهل التكوينات الكربوناتية القابلة لنفاذ الماء
والمكسرة تسرب الماء نحو باطن الأرض. والواقع؛ أنه قرب المنطقة المجاورة مباشرة لهذه
السلسلة» لا يوجد في منطقة الدراسة مجرى مائي دائم. ومع ذلك؛ ونظرًا لكونها من التلال
العالية» فإن العديد من الخنادق والجداول تنشأ منها. وبالتالي» فإن هذه السلسلة لا تشكل

‏مستجمعا مائيا.
56 المياه الجوفية

‏تخترق طبقة المياه الجوفية لحوز تطوان توربينات الرياح الحالية نحو الشمال الغربي
والجنوب الشرقي.

‏ص 12 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

بالمقابل» فإن المنطقة الجديدة لإقامة توربينات الرياح لا تعبرها أية طبقة مياه جوفية محلية,
باستثناء عدد قليل من الطبقات المائية الجاثمة الصغيرة؛ مع امتدادات واحتياطيات محدودة
جدا.
وفي هذه المنطقة الأخيرة» الأراضي قليلة النفاذ أو غير قابلة له» مما يسمح بتكوين موارد
مياه يمكن تفسير تكونها من خلال نظريتين:

« إما أن موقع هذه الموارد يتطابق مع مناطق التلامس بين الأحجار الكلسية

القابلة للنفاذ والصخر الشيستيء والصخور الفتاتية والطفلية ضعيفة النفاذية؛

« إما بسبب وجود كسور.
وبشكل عامء لهذه الموارد المائية صبيب متوسط إلى منخفض مع تقلبات طفيفة بين فترات
الفيضانات والجفاف باستثناء الموارد ذات الصبيب المنخفض (أقل من 0,05 لتر / ثانية).
وتظهر بعض هذه الموارد مسار ينم عن وجود صدع كبير يستنزف معظم المياه الجوفية.
7 الوسط الصوتي
ترتبط المصادر الرئيسية للضوضاء والاهتزازات»ء التي تم جردهاء بحركة المرور على
الطرق المذكورة في الفصل السابق. كما أن المقالع القائمة تشكل مصادر للتلوث السمعي في
المناطق المباشرة والقريبة والبعيدة.
تم قياس الضوضاء المتبقية في الجوار الأكثر تعرضًا لها. وتم اختيار نقاط قياس الضوضاء
المتبقية على أساس تعرضها لضوضاء توربينات الرياح وظروف الطقس بالإضافة إلى
القطاعات الجغرافية للمنطقة. وقد اختيرت هذه النقاط لتكون ذات تمثيلية للوسط الصوتي بكل
قطاع.
أظهرت نتائج هذه القياسات أن المتوسط المسجل» في منطقة الدراسة بأكملهاء خلال النهار»
لا يتجاوز 45 ديسيبل لسرعة رياح تبلغ 3 م / ث و58 ديسيبل لسرعة رياح تبلغ 12 م / ث.
بينما لا يتجاوز متوسط الضوضاء المتبقية المسجلة ليلاً 37 ديسيبل لسرعة رياح تبلغ 3 م /
ث و55,5 لسرعة رياح تبلغ 12 م / ث.

3 الوسط الطبيعي

1 نظرة عامة على التنوع البيولوجي

يشكل موقع المشروع جزءا من سلسلة جبال الريف (الريف الغربي). ويتميز بمناخ حيوي
شبه رطب وطبقة من الغطاء النباتي المتوسطي الحراري. ويمنح هذا الجزء من الريف
الغربي, المتأثر بكل من البحر الأبيض المتوسط والمحيط الأطلسيء للمنطقة تنوعًا مهما جدا
من حيث التكاثر الحيوي. كما أن الغطاء النباتي متنوع للغاية» ويتكون من طبقتين كبيرتين:
أحراش إيريكا أربوريا والقستوسء والغابة التي تهيمن عليها أشجار الصنوبر.

من حيث الطيور المهاجرة؛ تقع مزرعة الرياح المستقبلية بالكدية البيضاء في المناطق
الخلفية لمضيق جبل طارق والتي تمثل أحد أهم ممرات الهجرة ة المعروفة بملايين الطيور في

ص 13 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا شرعزالزعنزم

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

غرب القطب الشمالي» وخاصة الطيور الجارحة وغيرها من الطيور الكبيرة مثل طيور
اللقلاق» وهي حساسة جدًا لشفرات توربينات الرياح.
تشتهر المنطقة أيضًا بالتنوع الكبير في الموائل (المساكن) البيئية التي تتوفر عليها:

- تضاريس وعرة مع تلال ومنحدرات وجروف ووديان»

- أنظمة كارستية تتميز بوجود الكهوف والشقوق والتصدعات»

- غابات وأدغال بشجيرات قصيرة...

2 الطيور الإنجابية
تتمثل أنواع الطيور الإنجابية الأكثر حساسية لمشروع مزرعة الرياح بشكل أساسي في ثلاثة
أنواع من الغربان (كورفيدس): ويتعلق الأمر ب"كورفيداي" (ووونحمه) و"كراف"(ويه,ه (
و"شوكار"(م:وههم0 ). وهي طيور غير محمية في المغرب ولكن النوعين الأخيرين محليان
بامتياز؛ إذ تنتشر مواقع تعشيش هذه الأنواع على التلال الصخرية الرئيسية (تلال 41 و

82).
وهكذاء تنطوي هذه التلال الصخرية الرئيسية على حساسية معينة تجاه مشروع مزرعة
الريا

ياح.

ستشهد أنواع الطيور السهبية تقلص مساحات مواقع تعشيشها فتنخة فتنخفض أ هميتها كثيرا اعتبارا
للتمثيلية الجيدة لهذا النوع من الموائل في منطقة المشروع. وستتأثر هذه الأنواع بشكل خاص
بالضوضاء وانبعاثات الغبار أثناء أعمال البناء.
أما الأنواع الغابوية (منها القرقف الفحام وهيبولايس الداكن» وكلاهما مستوطن) فستكون
لأقل تضرراً لأن موائلها ستكون في الغالب في منأى عن أي تدمير أو اضطراب أثناء
لأشغال.
3 الطيور المهاجرة
أما بالنسبة للطيور المهاجرة؛ وبالنظر إلى الموقع الجغرافي للمشروع؛ فتقوم عشرات
لآلاف من الطيور الجارحة واللقالق (الطيور الأكثر حساسية لمزارع الرياح) بعبور
لمضيق خلال فترتي الهجرة.
وتسمح الدراسات حول الطيور التي أجريت في مزرعة الرياح بالكدية البيضاء باستخلاص
لنتائج التالية:
‎٠‏ خلال مرحلتي الهجرة»؛ تتجنب الطيور الطيران فوق التل الرئيسي لعين الجير - ثلاثاء
تاغمارت (التل 41 و 82) باستثناء على مستوى ممر جبلي تحلق فوقه الطيور على
ارتفاع منخفض سواء في الخريف أو الربيع.
« يتم عبور الوادي الواقع شمال الموقع من الغرب إلى الشرق أو العكس خلال حالات
معينة من هبوب الرياح» مما يجبر الطيور المهاجرة قبل التزاوج على البحث عن نقاط
عبور إما عبر الجزء الشرقي من المضيق أو على العكس من الجزء الغربي؛ كما يتم
استخدام هذا الوادي من قبل الطيور المهاجرة لما بعد التزاوج التي عليها تتبع طرق

ص 14 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

ة إما على طول الساحل الشرقي أو على طول الساحل الغربي لشبه جزيرة

تينجيتان نحو أحياءها الشتوية الأفريقية.

‎٠‏ يشكل إنشاء وصيانة مدفن جماعي في جبل موسىء لجذب النسور التي لن يكون عليها

‏التحليق في المناطق المحيطة بمزرعة الرياح المستقبلية؛ إجراءً هامًا.

‎٠‏ في الطقس الغائم أو الضبابي (وهي حالات متكررة في المنطقة) قد يكون خطر

‏لاصطدام مرتفعًا جدًا في منطقة تعرف بمرور عشرات الآلاف من الطيور المتضررة

‏من مزارع الرياح (الطيور الشراعية الكبيرة: الطيور الجارحة واللقلاق) كما تشكل

‏أيضنًا مكان نوم الدمور بجيل موسى (أقل من 3 كم) أو مدفنا جماعيا من أجل النسور في

‏المستقبل (على بعد حوالي 2 كم من الشمال الشرقي للموقع). ويوصي الاتحاد العالمي
للحفاظ على الطبيعة ومواردها بالابتعاد عن توربينات الرياح للمزارع بمسافة لا تقل
عن 4.5 إلى 5 كيلومترات.

‏4 الخفافيش

‏أظهرت الحالة الأصلية أنه من بين 19 نوعًا من الخفافيش المتواجدة أو محتملة التواجد في

‏المنطقة» تم التعرف على 12 نوعًا في منطقة الدراسة.

‏ووفقًا للبيانات التي تم جمعهاء » فإن للخفافيش في المنطقة أهمية متوسطة» سواء من حيث عدد

‏الأنواع (3 أنواع مهيمنة» و 4 أنواع منتظمة بشكل أقل» و 5 أنواع نادرة إلى نادرة جذا)» أو

‏من حيث التردد (تم تسجيل أقل من 150 مرة في الليلة). ومن المرجح أن تحد الرياح القوية

‏في المنطقة؛ والأمطار الغزيرة والضباب في الأيام الهادئة من تردد الخفافيش على التلال»

‏كما من المتوقع أن يكون نشاطها أكبر في قيعان الوادي الأكثر هدوءًا.

‏أما الوطواط الكبير (وادهههه ودمد,ع)ء وهو من الأنواع الهشة» والذي يبدو نادرًا جدًا في

‏منطقة الدراسة» فهو مهدد بشدة بسبب الارتفاع الشاهق لطيرانه.

‏أما الأنواع الأربعة الأخرى المهددة (فئنات شبه مهددة لدى الاتحاد العالمي للحفاظ على

‏الطبيعة ومواردها)» فإن خطر وفاتها ضئيل بفضل عاداتها في الطيران» وواحد منها فقط

‏؟عامهنهنا8 موطزو رو يتواجد بكثرة ف في الموقع. ومن بين الأنواع المتوطنة» هناك نوع واحد فقط

‏غير مهدد م1ااهمووزم:ههو» قد يتعرض بقوة لخطر الموت.

‏ونظرًا للاختلاف في سرعات الرياح» وبدرجة أقل لاختلاف كثافة الخفافيش» تم تحديد

‏نطقتين لهما حساسية مختلفة.

‏- منطقة قليلة الحساسية» تتطابق مع التل (تطابق تقريبًا موقع توربينات الرياح القديمة؛

‏التلال 41 و 42 و 21)» وهي معرضة بشدة للرياح» سواء الرياح الغربية أو الشرقية» مع

‏كثافات ضعيفة للخفافيش.

‏- منطقة معتدلة الحساسية» توجد شرق المنطقة السابقة» ذات ارتفاع منخفضء» وأكثر

‏تشجيراء ولها سرعات رياح منخفضة؛ ومحمية من الرياح الغربية على وجه الخصوصء مع

‏كثافة للخفافيش عالية بشكل عام. ويتعلق الآمر بالتلال الواقعة شرق تلال المشروع.

‏ص 15 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا ضعز لزع نزم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
5 المناطق المحمية

«» المنطقة ذات الأهمية البيو بيئية لجبل موسى:
تم تحديد المنطقة ذات الأهمية البيو بيئية في جبل موسى خلال الدراسة الوطنية للمحميات
الطبيعية» كمنطقة ذات أولوية» تمتد على مساحة 4000 هكتارء بما في ذلك الجزء البحري.
تم وضع خطة تأهيل وتدبير لهذه المنطقة ذات الأهمية البيو بيئية سنة 8» بالإضافة إلى
عملية تمويل في عام 2019» مع إعادة تحديد حدودها. كما تم بناء أقفاص مخصصة لإعادة
تأهيل النسور تشتغل حاليًّا.

المنطقة ذات الأهمية البيو بيئية بن كاريش
تمتد هذه المنطقة ذات الأهمية البيو بيئية على مساحة إجمالية قدرها 22.100 هكتار وتم
تصنيفها في الفئة 3 سنة 41995 أثناء جرد المناطق الطبيعية التي يجب حمايتها 1 في المغرب

من قبل وزارة المياه والغابات. لقد تعرضت نباتاتهاء التي تم تقلصت لتصبح شجيرات؛
لضغط رعوي قويء لمدة طويلة» أدى إلى تدهورها بشدة. هذه المنطقة المحمية لا تقع في

منطقة تأنير المشروع.
[] محمية المحيط الحيوي العابرة للقارات بالبحر الأبيض المتوسط المغرب -
الأندلس (إسبانيا)

تشكل محمية المحيط الحيوي العابرة للقارات بالبحر الأبيض المتوسط ثالث محمية المحيط
الحيوي في المغرب. وقد تم الإعلان عن قبولها النهائي من قبل اليونسكو في أكتوبر 2006.
يقع المشروع في منطقة تم تحديدها لأهميتها البيئية» وتشكل منطقة مركزية لمحمية المحيط
الحيوي العابرة للقارات في البحر الأبيض المتوسط بالنسبة للتل الرئيسي؛ المتجه من الشمال
إلى الجنوبء وبالنسبة للتلال الثانوية وجل خط الكهرباء المتواجد في منطقة عازلة.
ولا ينطوي وضع الحماية» كما هو عليه على أية إكراهات خاصة على مستوى القوانين

4 الوسط السوسيو اقتصادي

1 الوضع الإداري 7
يرتبط مشروع مزرعة الرياح الكدية البيضاء إدارياً بجماعة تغرامتء بينما ترتبط
خطوط الربط الكهربائية بجماعة العليين. وفيما يلي تفاصيل الوضع الإداري:

ترتبط جماعة تغرامت إدارياً بالجهات التالية:

‎٠‏ الجهة الاقتصادية طنجة - تطوان - الحسيمة.

‏« إقليم الفحص أنجرة.

‎٠‏ دائرة أنجرة.

‏« قيادة تغرامت.

‏تخضع جماعة العليين للجهات الإدارية التالية:

‏ص 16 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا قرلا لاع نرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
« الجهة الاقتصادية طنجة - تطوان - الحسيمة.
‎٠‏ إقليم المضيق - الفنيدق.
2 الملكية العقارية
تتكون أرض مزرعة الرياح الكدية البيضاء من:
‎٠‏ الوعاء العقاري الأصلي للمزرعة الحالية 50 ميجاوات التابع للمكتب
الوطني للكهرباء والماء الصالح للشرب نقلت إلى مازن (242 هكتارًا)؛
‎٠‏ قطع أراضي مجاورة جديدة ضرورية للتجديد وهي أرض جماعية (5
هكتار) و 7 منازل تقع على أرض جماعية والتي كانت موضوع دراسات
أولية (مسح قطعة أرض ‎٠‏ خطة حيازة الأرض) في الغالب. الجزء (17
هكتار) و مساحات الغابات لجزء صغير )3 هكتارات).

» ‏ستعبر خطوط الكهرباء الولاية والغابات والأراضي الخاصة. ومع ذلك‎ ٠
» ‏فإن إنشاء خطوط الكهرباء لا يتطلب حيازة الأراضي أو تهجير السكان‎
‏فقط إجراء الاحتلال المؤقت لتركيب أبراج ج الكهرباء الذي سيتم تنفيذه وفقًا‎
‏للوائح المعمول بها.‎

‎٠‏ أرض المحطة الفرعية هي أيضًا جزء من الأرض التي نقلها المكتب
الوطني للكهرباء والمياه 0788 إلى الوكالة المغربية للطاقة
الشمسية 31451731.

‏بالنسبة للارض الجماعية الاضافية 5 هكتار تم تقديم طلب ايجار من شركة
مازن على مستوى محافظة فحص]-انجرة. بعد ‎٠‏ اتفاق نواب والسلطات

‏المختصة وبعد اجتماع لجنة الخبراء الإدارية » تمت صياغة عقد الإيجار
والتوقيع عليه بالاشتراك بين الطرفين المعنيين ؛ الإدارة المركزية للدار
(الرباط) ومازن.

‏هذه الأرض ليست مخصصة لسكن السكان المحليين 0 ولكنها ذات فائدة
قليلة جدًا » من قبل المستفيدين من المجتمع المعني ‎٠‏ لاحتياجات مواشيهم.
بدأت وكالة مازن في عملية إعادة التوطين بهدف نقل 7 منازل تقع على
مستوى وسط التلال 81 من أجل تقليل تأثير الإزعاج من مزرعة الرياح
على السكان المحليين. هؤلاء هم أساسا 7 ملاك بما في ذلك امرأة..

‏3 استعمال الأراضي واحتلالها
التالية:
ه الطريق الوطنية رقم 16 التي تشكل الحدود الشمالية لمزرعة الرياح
المستقبلية وتصل إلى دوار دشيشة وعين جير وبيوط.

‏ص 17 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

الطريق الإقليمية رقم 4703 التي تعبر تلال مزرعة الرياح من الشمال
إلى الجنوب.

المزرعة الحالية للمكتب الوطني للكهرباء والماء الصالح للشرب»
محطة التحويل الحالية

6 هوائيات اتصال.

مقلع جنوب المزرعة على طريق ثلاثاء تغرامت (السوق).

المجال الغابوي.

الدواوير: 2

0

0 © © © © 0

ظهر لودارسة الذي يسمح بالولوج إلى التل الشرقي»

ظهر دراريدة في الشرق

أمزوق والكحالين بالشمال الغربي من التل الجنوبي الغربي
للمزرعة

لمغاربة شرق محطة التحويل والجزء الجنوبي الشرقي للمزرعة
ثلاثاء تغرامت جنوب المحطة.

ه 7 منازل تقع ضمن محيط 600 متر حول توربينات الرياح 128 و
179
بالنسبة لخطوط الربط الكهربائي فإن وضعية الأرض هي كما يلي:
- بيئة شبه قاحلة: أراضي صخرية وعرة ذات قدرة إنتاجية منخفضة للغاية,
ويرجع ذلك أساسًا إلى الطبيعة الهزيلة للتربة؛
- تتكون الأرض من غابات تتخللها فسيفساء من قطع الأراضي الزراعية
(كبيرة إلى هذا الحد أو ذاك) تمارس بها الزراعة الأحادية للحبوب (الشعير
بشكل أساسي) والبور.
- عدة شجيرات من أنواع غابوية مختلفة؛
- منطقة وصول الخط عالي الجهد وهو موقع المكتب الوطني للكهرباء
والماء الصالح للشرب 12587 225/60 2056 لجبل موسى
4 السكان والنمو الديموغرافي
بلغ عدد سكان جماعة تغرامت 8.685 نسمة سنة 2014» يتوزعون بين 4.460
رجلاً و4.246 امرأة. وفي سنة 2020» ارتفع عدد السكان ليصل إلى 9.298
نسمة بنسبة نمو سنوي بلغ 901,03في المتوسط,

انونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

بلغ عدد سكان جماعة العليين 6.570 نسمة في عام 2014» يتوزعون بين 3.353
رجلا و3.230 امرأة. وفي سنة 2020» نما عدد السكان ليصل إلى 6.919 نسمة
بمتوسط نسبة نمو سنوي قدره 00,76/.

5 السكنى

تتميز منطقة الدراسة بسكنى من النوع القروي مشتتة إلى حد ما. أكثر من
5ن المنازل مبنية من الصلب بينما 025إمنها مبنية بمواد محلية.

لم يتم تحديد أي سكن في المنطقة المباشرة لتوربينات الرياح المستقبلية؛ وقد صمم
المشروع بالفعل لتجنب المناطق السكنية مثل التلال الشرقية للمشروع واحترام
العتبات التنظيمية من حيث التلوث الضوضائي لأقرب المنازل.

6 1+الأنشطة الاقتصادية

يتمثل النشاط الاقتصادي الرئيسي لسكان المنطقة» حسب الاستطلاعات الميدانية:
في تربية الماشية من بقر وأغنامء» خ غير أن تربية الماعز هي الأكثر شيوعا
بالمنطقة. تمارس الزراعة أيضًا ولكنها تقتصر على الزراعة المعيشية» نظرًا

لصعوبة التضاريسء؛ حيث تهيمن محاصيل زراعات الكلاً.

قبل إغلاق الحدود في أعقاب انتشار فيروس كوفيد 19» كان الشباب من دواوير
منطقة الدراسة يتاجرون بالمواد التي يأتون بها من سبتة (عادة الملابس والأجهزة
المنزلية الصغيرة). ويسعى هؤلاء الشباب حاليًا للاندماج في المشاريع المحلية
(طنجة المتوسط , المناطق الصناعية بطنجة وتطوانء المقالع»...).

وتتوفر جماعة تغرامت على "سوق" ق" أسبوعي (كل ثلاثاء). يقع هذا السوق جنوب
غرب التل 82 على بعد حوالي 0 0 متر خطية.

تتم ممارسة تربية النحل أيضًا في منطقة الدراسة» خصوصا في الغابة حيث يقيم
النحالون المحليون خلاياهم.

7 التعليم والصحة

ويوجد في جماعة العليين 6 مدارس ابتدائية وثانوية إعدادية واحدة.

توجد في جماعة تغرامت 5 مدارس ابتدائية وثانوية إعدادية في مركز الجماعة.
تتوفر كل من الجماعات الثلاث بمنطقة الدراسة على مركز صحي قروي يقع كل
منها بشكل رئيسي في مركز الجماعة باستثناء جماعة العليين حيث يقع المركز
الصحي القروي في دوار أوفراسو.

ص 19 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

8 البنية التحتية الطرقية

تستفيد التلال الشمالية لمزرعة الرياح من الطريق الوطنية رقم 16 التي تربط

مدينة طنجة بمدينة سبتة» وكذلك الطريق الإقليمية رقم 3 التي تعبر جماعة

تغرامت والتي تستفيد من خدماتها التلال في وسط وجنوب مزرعة الرياح. كما
تستفيد التلال الشرقية لمزرعة الرياح من خدمات مسلك دوار لودارسا.

وتعبر منطقة الدراسة أيضًا مسالك أكثر أو أقل تطوراً تستفيد تستفيد منهاء عموماء

الدواوير والمساكن المتناثرة والمقالع.

ويجري حاليا العمل على مشروع إعداد وفتح المسالك بجماعة العليين.

9 المناظر الطبيعية

على الرغم من أن منطقة الدراسة تقع في منطقة قروية:؛ إلا أن المناظر الطبيعية

العامة أصبحت صناعية أكثر من نظرا لوجود أول توربينات الرياح في المنطقة»

وأبراج خطوط الجهد العالي» ومقلع لاستخراج مواد البناء» والطريق المؤدية إلى

تغرامت. وتتمثل المناظر الطبيعية» بشكل خاصء في الغابات والأحراش التي يطل

عليها جبل موسى كما توجد في الخلفية الضفة الغربية الأخرى من البحر الأبيض

المتوسط,

0 التراث الثقافي

لا تحتوي منطقة المشروع على أي مواقع مصنفة على أنها تراث ثقافي مغربي.

خلال التنقيب الأركيولوجي مشيا الذي تم إجراؤه في يوليو 2020» لم يتم تحديد أي موقع

تراثي أو أركيولوجي.

قامت فرق مختلطة بحملات استقصاء أركيولوجي مشيا بين عامي 2008 و 2012 في جزء

كبير من المنطقة الشمالية للمغربء؛ ولا سيما منطقة المشروع. وأسفرت هذه التحقيقات عن

إنتاج خريطة أركيولوجية للمغرب تحدد المواقع الأثرية التي يرجع تاريخها إلى عصور ما

قبل التاريخ» والعصر الحجري القديم وإلى العصر الحجري الحديث.

وتبين هذه الخريطة وجود بعض المواقع الأثرية المنتشرة حول منطقة الدراسة» إلا أن

المواقع التي تم تحديدها حتى الآن ليست ذات قيمة تذكر. وهي لا تخضع حاليًا لأي تصنيف

أو إجراء تصنيف.

ولا يتداخل مسار خط الكهرباء مع أي موقع ذي أهمية أثرية.

5. تقييم الآثار البيئية والاجتماعية وإجراءات التخفيف المقترحة

1 التأثيرات الإيجابية

ص 20 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

خلال مرحلة الأشغال» ستكون للمشروع آثار إيجابية على السكان محليا وجهويا؛ حيث
سيساهم المشروع في خلق فرص عمل محلية وفي تشغيل المقاولات / الخدمات المحلية.
وسيصل عدد اليد العاملة التي سيتم تشغيلها خلال مرحلة البناء إلى ما لا يقل عن 1.000
عامل في ذروة أشغال البناء. وعلاوة على التأثير المالي المباشر على الأسر العاملة» ستعزز
أجور العمال المحليين أيضًا الاقتصاد المحلي» حيث سيتم إنفاق الأموال المكتسبة في
المشروع محليًا وسيتم ضخها في الاقتصاد المحلي.

وبالإضافة إلى التأثير الاقتصادي المباشر لمناصب الشغل التي سيتم إنشاوؤها أثناء مرحلة
البناءء قد يعمل المشروع على تعزيز نشر أفضل تقنيات البناء وسط اليد العاملة المحلية.
ولأن التنمية تشكل حافزا الازدهار الجهويء فمن المرجح أن تكون المهارات المكتسبة قابلة
للتسويق بسهولة غداة بناء المشروح. ومن المحتمل أن يتأتى تأثير ثانوي آخر من الإنفاق في
المنتجات المحلية أثناء عملية البناء.

خلال مرحلة التشغيل» سيساهم مشروع مزرعة الرياح الكدية البيضاء في خلق فرص عمل»
مع ضرورة إعطاء الأولوية للسكان المحليين.

بإضافة إلى ذلك» ستسمح الضريبة المهنية بإعادة توزيع قوية لعائدات تشغيل المشروع لفائدة
جماعة المشروع؛ على الرغم من أن سير مزرعة الرياح لن يزيد من الحاجيات بالنسبة
للجماعات (لا ينتج نفايات يجب جمعهاء لا حاجة له للمياه أو الصرف الصحيء كما لا حاجة
له لصيانة الطرق).

وحتى إذا كانت المفاهيم المتعلقة بالجمالية والمناظر الطبيعية هي بالضرورة ذاتية وتعتمد
على الذوق الفرديء فيمكن اعتبار أن إعادة تقوية المزرعة الحالية سيكون لها تأثير إيجابي
على المناظر الطبيعية للموقع. وبفضل التصميم الحديث لتوربينات الرياح» والآلات الأقل
عددا وكثافة» سيعزز إنجاز المشروع الهوية المنظرية للموقع من خلال إبراز طابعه
الطبيعي بشكل أكبر.

سيساهم المشروع أيضًا في تخفيض التبعية الطاقية وخلق تنافسية طاقية جيدة» بالإضافة
إلى تقليص غازات الاحتباس الحراري. حيث تعد طاقة الرياح وسيلة نظيفة لإنتاج الكهرباء»
والتي لا تصدر أي غاز أو دخان أو غبار يلوث الغلاف الجوي. لذلك فإن هذا المشروع

سيسمح ب:
‎٠‏ تجنب جميع ملوثات الغلاف الجوي (أكاسيد النيتروجين» وثاني أكسيد الكبريت....
إلخ)؟

7 ‏تجنب غازات الاحتباس الحراريء ولا سيما كمية ثاني أكسيد الكربون المقدرة ب‎ ٠
‏ملايين طن على مدى 20 سنة؛‎

2 الآثار السلبية أثناء مرحلتي ما قبل البناء والبناء

1 مرحلة تفكيك المزرعة الحالية

ص21 1 نونير ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا شرعزالزعنزم

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
- التأثيرات

يشمل تفكيك المزرعة الحالية ما يلي:

« الفصل والإغلاق الكهربائي لجميع المعدات الكهربائية

‎٠‏ الفصل والإغلاق الدائم لجميع المعدات المائية

‏« التخزين المؤقت للمعدات المفككة.

‎٠‏ تقطيع وتغليف المعدات المفككة.

‎٠‏ إزالة جميع المعدات والمواد والنفايات
ستتم تسوية المنصات الخرسانية لكل توربين هوائي أسفل مستوى سطح الأرض مباشرةء
بما في ذلك الأساسات الفولاذية والمواد المفرغة خارج الموقع ومنطقة المنصة المغطاة
بالتربة السطحية لتعزيز إعادة الغطاء النباتي للموقع.
وتتشابه الآثار المرتبطة بتفكيك المزرعة الحالية مع تلك التي حدثت نت أثناء مرحلة التشغيل من
حيث التلوث الضوضائني وتدهور جودة الهواء وزيادة حركة المرور على الطرق المؤدية
إلى المزرعة. ومع ذلكء فإن التأثير على تدبير النفايات يختلف لأن تفكيك المزرعة الحالي
ستتولد عنه عدة أنواع من النفايات التي تتطلب تدبيرا مناسبا. وتتمثل النفايات الناتجة خلال
مرحلة التفكيك في يلي:

‎٠‏ النفايات الخاملة: الناجمة عن تفكيك الأساسات وهدم المحطة الحالية.

‎٠‏ المواد المركبة: الشفرات والقمرة (الناسيل) المصنوعة من مصفوفة بوليمر مقواة
بألياف زجاجية وألياف كربونية.

‎٠‏ الصلب والمعادن الأخرى: الصاريء والكابلات» والهياكل المعدنية للأساسات»
والأعمدة» والتروس والأنظمة الداخلية الأخرى لتوربينات الرياح هي مواد معدنية:
الصلبء والحديد المصبوبء والفولاذ المقاوم للصدأء والنحاسء والألمنيوم.

‎٠‏ النفايات الكهربائية والإلكترونية: زيوت المحولات وتوربينات الرياح.

‎٠‏ النفايات الأخرى المرتبطة بوجود العمال في الموقع (نفايات منزلية وما شابههاء
نفايات المصحة؛ إلخ.)

‏> التدابير المقترحة

‏لتقليل الآثار المتعلقة بأنشطة تفكيك مزرعة الرياح الحالية» تم اقتراح التدابير التالية:

‏ه إعداد خطة لإدارة التفكيك تتضمن تدبير نفايات معدات تفكيك الصاري والقمرة
والدوار.

‏ه ستتم تسوية أساسات المنصات تحت مستوى سطح الأرض مباشرة» وستتم تسوية
الأجزاء المعدنية كما ستتم تغطية المنطقة بالتربة السطحية.

‎٠‏ سيتم تشجيع إعادة تدوير الخردة المعدنية باستخدام قنوات إعادة التدوير الحالية.
وسيتم تشجيع إعادة تدوير و / أو تثمين مواد التوربينات الموجودة.

‏ص 22 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا شرعزالزعنزم

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
‎٠‏ لا يُسمح بدفن نفايات مزرعة الرياح الحالية (الشفرة» إلخ).
« إقامة مرافق تخزين مناسبة للنفايات غير الخطرة في مناطق مخصصة لمنع
انتشارها في جميع أنحاء الموقع؛
ه وضع أجهزة احتواء ثانوية مناسبة لخزانات الوقود ولتخزين السوائل المختلفة
(زيوت التشحيم والسوائل الهيدروليكية).
. وضع خطة لتدبير حركة النقل والمرور الخاصة بمرحلة تفكيك المزرعة الحالية
(جداول زمنية» قوافل خاصة» تشوير» إلخ).
‎٠‏ استخدام تقنيات إزالة الغبارء مثل رش المياه أو المواد الكيميائية غير السامة لتقليل
الغبار الناتج عن حركة مرور المركبات.
‎٠‏ استخدام أجهزة للرفع» بعد فحصها وصيانتها بشكل جيدء مناسبة لرفع الحمولة؛
ه تطبيق التوصيات العامة للتدبير الجيد للموقع (من حيث الضوضاء والروائح الكريهة
ومخاطر الحوادث وصحة العمال والجماعاتء إلخ).
2 مرحلة بناء المحطة المقبلة
سيتطلب إنشاء مزرعة الرياح بالكدية البيضاء وخطوط الربط الخاصة بها إيواء مؤقت لليد
العاملة. سيؤدي ذلك إلى إنتاج نفايات (سائلة وصلبة). وأثناء البناء» ستنجز العديد من
الأشغال» خاصة أشغال الحفر والهندسة المدنية والنقل وتركيب المعدات» فضلا عن إقامة
المباني التقنية والإدارية. وتشمل التأثيرات أثناء البناء ما يلي:
*» [] جودة الهواء:
تتمثل الآثار المتعلقة بجودة الهواء أثناء مرحلة البناء في:

‎٠‏ ازدحام مركبات الوزن الثقيل على الطريق الوطنية رقم 16 والإقليمية رقم 4703 والطرق
المؤدية إلى الدواوير. وستنضاف هذه المركبات إلى تلك الموجودة في المقلع القائم.
‎٠‏ انتشار الغبار ودخان العوادم» خاصة أثناء الأشغال بالمسالك وطرق الولوجء ولا سيما
الطريق الوطنية 16 الطريق الإقليمية رقم 4703؛

‏3-0 الضوضاء والاهتزازات:

‏تتمثل الآثار المتعلقة بتعديل الوسط الصوتي لمنطقة الدراسة أثناء مرحلة الأشغال في ما

‏يلي:

‎٠‏ التلوث الضوضائي المرتبط بأشغال الحفر والردم.

‎٠‏ إنجاز الأشغال بين الساعة 7:00 صباحاً والساعة 6:00 مساءً - الحد من
العمل الليلي ومراقبته. إخبار الساكنة المجاورة بالجدول الزمني للأشغال
بالورش.

‎٠‏ استخدام معدات الحماية الشخصية وسماعة الأذن المضادة للضوضاء من قبل
مستخدمي معدات الضغط أو أي نشاط آخر تنبعث منه ضوضاء تتجاوز الحد
القانوني.

‏اص 23 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بضركز لزع نزم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
‎٠‏ ستكون المعدات الكهربائية مفضلة» إن أمكن. على الحلول البديلة ذات
المحركات.
‎٠‏ سيتم تزويد المركبات بكواتم صوت فعالة عند الضرورة.
‎٠‏ سيتم تقليص حركة المركبات الثقيلة في الليل.
*» النقل وحركة المرور
تتعلق الآثار المتعلقة بإدارة المرور على مستوى منطقة الدراسة خلال مرحلة الأشغال فيما
يلي
‎٠‏ تحركات هامة للمركبات لنقل العمال أثناء أشغال البناء.
‎٠‏ مخاطر حوادث السير في منطقة المشروع مع السكان المحليين وكذلك مع مستخدمي
الطرق التي تصل إلى موقع المشروع.
‎٠‏ إعاقة حركة المرور بسبب نقل مواد البناء» وحركة الآلات ومختلف الناقلات التي تنقل
مكونات مزرعة الرياح.
» التربة والمياه الجوفية
تتمثل التأثيرات على التربة والمياه الجوفية بمنطقة الدراسة خلال مرحلة الأشغال في:
‎٠‏ تغيير الطوبوغرافيا بواسطة أشغال الحفر.

‎٠‏ حركات الحفر / الملء

‎٠‏ التلوث العرضي للتربة والمياه الجوفية (انسكاب الهيدروكربونات والزيوت والدهانات
والمذيبات....)

‎٠‏ تصريف المياه العادمة في الطبيعة,

‏مخاطر التعرية.

‏#» تدبير مياه الأمطار
فيما يلي الآثار المتعلقة بسوء تدبير مياه الأمطار على مستوى منطقة الدراسة خلال مرحلة
الأشغال:

‎٠‏ تعديل النظام المائي للأنهار وروافدها.

‎٠‏ تدهور جودة مصادر المياه السطحية نتيجة التسربات المباشرة وغير المباشرة أثناء

‏الأشغال.

‎٠‏ فيضان على الأراضي المجاورة.

‏«.» تد بير التنوع البيولوجي
خلال مرحلة البناء» يمكن أن تحدتث التأثيرات التالية:

‏اص 24 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا بضركز لزع نزم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
‎٠‏ تدمير الأفراد (الحيوانات) و / أو الأعشاش في منطقة الأشغال
‎٠‏ تدمير مساكن الخفافيش.
‎٠‏ إزعاج الطيور التي تعشش في الموقع أو بالقرب منه؛ حيث أن بعض الأنواع
حساسة للغاية للإزعاجات التي يمكن أن تؤدي إلى فشل التكاثر في المنطقة المعنية.
‎٠‏ نفوق (موت) وإزعاج المواشي.
‎٠‏ القضاء على الأنواع النادرة التي تقيم سكنا هشا على مستوى التل 82 وبداية
مسارخط الكهرباء؛
‎٠‏ المناطق المحمية: يقع المشروع على مستوى محمية المحيط الحيوي العابرة
للقارات في البحر الأبيض المتوسط المغرب - الأندلس (مع العلم أن إنشاء مزرعة
الرياح سابق عن إنشاء محمية المحيط الحيوي).
تدبير النفايات والمواد الخطرة:
فيما يلي الآثار المرتبطة بتدبير النفايات والمواد الخطرة خلال مرحلة الأشغال:
‎٠‏ تلوث التربة والمياه الجوفية بالنفايات المنتجة أثناء مرحلة البناء (نفايات خاملة» نفايات
صيدلانية» نفايات صناعية عادية» نفايات التجريد والصقلء إلخ.)
‎٠‏ الانسكاب العرضي لمواد خطرة (زيوت وشحومء بقايا الطلاء» الراتنج» اللاتكس»
الملدنات» مواد اللصقء المواد الماصة» خرق التنظيف» إلخ).

6ه الآثار
خلال مرحلة البناء» تهم التأثيرات على المواقع الأثرية» بشكل أساسيء تدمير البقايا الأثرية
غير المعروفة التي تم تحديدها في الموقع. وإذا تم اكتشاف مصادر غير محددة من التراث
الأركيولوجي أو الثقافي أثناء أعمال الحفر خلال مرحلة البناء» فسيكون لذلك تأثير سلبي جدا
قبل تنفيذ تدابير التخفيف.

المناظر الطبيعية والآثار البصرية
تتعلق التأثيرات على المناظر الطبيعية بمنطقة الدراسة» بشكل أساسيء بتغيير خصائص
المناظر لطبيعية التي لها تأثير على الحقل البصري (الغبارء الرافعات» تركيب السياجات»
إلخ)

*» [] التأثير السوسيو اقتصادي

خلال مرحلة بناء مزرعة الرياح ومسالك الوصول وخطوط الربط الكهربائية» سيتعرض
السكان المحليون لتأثيرات سلبية ترتبط بمختلف الإزعاجات التي تسببها الأشغال:

‎٠‏ تراجع جودة الهواء بسبب زيادة الغبار.
‎٠‏ التلوث الضوضائي المرتبط بأشغال الحفر والردم.

‏اص 25 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا قرلا لاع نرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء 00
‎٠‏ اضطراب في حركة المرور نتيجة نقل مواد البناء ومختلف العاملين في مجال النقل الذين
ينقلون مكونات المزرعة.
‎٠‏ ولوج محدود خاصة يوم السوق الأسبوعية (كل ثلاثاء)؛
‎٠‏ إعاقة نشاط الرعي أو استغلال الغابة.
‎٠«‏ النزاعات بين السكان المحليين والعمال بسبب الاختلافات الثقافية أو الدينية.
« إعاقة نشاط المقالع القائمة.
‎٠‏ من أجل تجنب التلوث الضوضائي » فإن 7 منازل تقع ضمن محيط 600 متر حول 728
و 129 سيتعين نقلها. وهذا يخلق النزوح المادي والتأثير على الأسر المعنية. ومع ذلك» سيتم
الحفاظ على إمكانية الوصول إلى الأراضي التي تديرها بعض الأسرء لذلك لا يوجد نزوح
اقتصادي.
‎٠‏ تعبئة أرض الطريق لدعم أبراج خطوط الكهرباء الجديدة. يبلغ طول يمين الطريق لكل
برج حوالي 50 مترا مربعا. خسائر الأراضي الزراعية منخفضة: والأثر طفيف. إن تعبئة
المناطق الواقعة في يمين الطريق تولد تشردا اقتصاديا صغيرا جدا.
«» صحة العاملين وسلامتهم

قد يتعرض العمال للعديد من مخاطر الصحة والسلامة» لا ترتبط فقط بأشغال الهندسة المدنية
ولكن أيضًا بالأشغال الكهربائية التي ستتم في الموقع. وفيما يلي المخاطر والأخطار الرئيسية
المتوقعة في إطار المشروع:
‎٠«‏ المخاطر المتعلقة بالاهتزازات والضوضاء.
‎٠‏ مخاطر الحوادث: أثناء اشتغال الورشء قد يتعرض العاملون أيضًا لمخاطر مختلفة من
حوادث الشغلء المتعلقة بأعمال الهندسة المدنية والعمل على ارتفاعات» مثل مخاطر سقوط
المواد أو سقوط العمال أو انهيار الهياكل. ويهم هذا التأثير بشكل أساسي مبنى الخدمات؛
‎٠‏ مخاطر التسمم: يمكن أن يتعرض العمال للمنتجات الكيميائية والبيولوجية أو المشعة بطرق

ختلفة.
‎٠»‏ خطر حدوث صدمة كهربائية أو حريق.
ونظرا لقصر فترة البناء وحجم المشروع.ء تعتبر تأثيراته معتدلة.

3 5تدابير التخفيف ‏ مرحلة البناء
من أجل التخفيف من الآثار المرتبطة بمرحلة البناء»ء يجب على المقاولات المسؤولة عن
أعمال البناء بمزرعة الرياح بالكدية البيضاء وطرق ومسالك الولوج وخطوط الكهرباء
الالتزام العملي بجميع إجراءات التدبير البيئي الجيد لورشات الموقع.

التربة والمياه الجوفية

اص 26 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

تتمثل التدابير الرئيسية المقترحة خلال مرحلة البناء في:

«إجراء دراسة جيوتقنية قبل انطلاق الأشغال من أجل ملاءمة أسس التوربينات الهوائية
بشكل أفضل.

«استخدام الطرق الحالية كأولوية. ويفضل تجديدها وتوسيعها وفقًا لاحتياجات المشروع على
إنشاء طرق جديدة

«تقليص عمليات نقل التراب قدر الإمكان

«إعادة الغطاء النباتي مع البذور لإعادة تقوية منصات توربينات الرياح المفككة فوق التلال
42

‎٠‏ إخلاء الركام المرتبط بتسوية المنصات في الأماكن المصادق عليها من قبل صاحب
المشروع.

‎٠‏ إيلاء عناية خاصة للحد قدر الإمكان من قطع الأشجار على مستوى التلال الأخرى؛

‎٠‏ تصميم مسار المسالك بالتوازي مع أقصى انحدار للتلال لتجنب الإيقاف العرضي لمرور
مياه الأمطار التي لم يتم تصريفها في الأرض

‎٠‏ ضمان الصيانة الجيدة للمركبات لتجنب أي حادث

‎٠‏ يجب أن تكون المواد المستخدمة لتثبيت أو إنشاء مسالك خاملة ومفرغة ومماثلة لتلك
الموجودة ف في الموقع.

‎٠‏ في حالة تبعثر طارئ (تفريغ الخرطوم أو تمزقه)» سيحتوي الموقع على أغطية غير قابلة
للنفاذ قادرة على امتصاص أحجام كبيرة من الهيدروكربونات.
‎٠‏ ينبغي توفير التكوين للعاملين في مجال منع الانسكاب والتدخلات التي يتعين القيام بها في
حالة الانسكاب.
‎٠‏ بعد ذلك سيتم جمع التربة الملوثة على الفور بواسطة الآلات المتاحة وتخزينها في منطقة
مقاومة لنفاذ الماء لحين معالجتها المعالجة المناسبة.
‎٠‏ يجب ألا تنتج المرافق الصحية في موقع الأشغال أي تصريفات في البيئة الطبيعية. ستكون
المراحيض من نوع ‎١75870‏ لكيميائي وسيتم جمع المياه العادمة في خزان مغلق قصد معالجتها
بوسائل المعالجة الملاءمة.

‏الضوضاء والاهتزازات
تمثل التدابير الرئيسية المقترحة خلال مرحلة البناء في:

‏اص 27 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠»‏ لضمان الاختيار الصحيح للآلات وتشغيلها من أجل تقليص انبعاثات الهواء
وتلوث الضوضاءء يجب تركيب مصفيات (فلترات) لانبعاثات الهواء وأجهزة
عازلة للصوت في الآلات.
*» النقل وحركة المرور
‎٠‏ وضع تشوير كاف ومناسب خاصة خارج الموقع.
‎٠»‏ التخطيط قدر الإمكان لحركة مرور شاحنات البضائع الثقيلة خلال النهار للحد
من الإزعاج المرتبط بعبور الدواوير.
‎٠‏ تغطية شاحنات نقل المواد للحد من انبعاثات الغبار.
‎٠‏ فحص حمولة المركبات الثقيلة التي تنقل مواد البناء
‎٠»‏ استخدام وسائل نقل جماعية (حافلة» شاحنات صغيرة) لنقل العمال لتقليل عدد
المركبات في الموقع.
‎٠‏ تنظيم قوافل نقل آمنة خاصة لمكونات المشروع.
‎٠‏ إبلاغ السكان مسبقاً بالأشغال التي سيتم القيام بهاء وإذا لزم الأمرء بتصميم
القوافل الخاصة.
«» تدبير النفايات والمواد الخطرة
‎٠‏ ضمان التدبير الجيد للنفايات في موقع البناء من خلال:
” فرز النفايات وتثمينها قدر الإمكان؛
4 ضمان وضع خطة لتدبير النفايات الخطرة مثل الهيدروكربونات أو زيوت
تشحيم الآلات مع وضع خطة للتدخل الاستعجالي؛
” توفير مساحة لغسيل وصيانة الآلات لمنع تسرب الزيوت أو مواد التشحيم
إلى الأرضء مما قد يؤدي إلى تلوث التربة؛
7 ضمان الصرف الصحي السائل للعاملين في الموقع من خلال تركيب
مراحيض متنقلة مع إفراغ منتظم للنفايات السائلة في أقرب محطة معالجة
مياه الصرف الصحي بالاتفاق مع مسيرها.
300 الآثار
‎٠‏ قبل البدء في البناء»ء يجب على المنشئ إعداد خطة التدبير البيني والاجتماعي
للبناء»ء تأخذ في الاعتبار إمكانية اكتشاف مواقع أثرية أو أشياء تاريخية أثناء
لحفر. سيتم إبلاغ السلطات المختصة باكتشاف البقايا الأثرية مع اتباع المسطرة
ذات الصلة: وقف الأشغال في المنطقة المحددة وفي ع للحماية» القيام
بتحقيقات من قبل وزارة الثقافة.
«*» [] التنوع البيولوجي
تتمثل الإجراءات الرئيسية المقترحة خلال مرحلة البناء فيما يلي:
‎٠‏ إقامة منشآت هذا الورش وبنية البناء التحتية داخل حدود موقع المشروع
وإزالتها بمجرد ما يصبح ذلك ممكناء بعد انطلاق الاستغلال مباشرة وبعد رفع كل
لتحفظات الممكنة المتعلقة بالاستلام.

‏اص 28 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠‏ التقليص من مساحة منطقة أشغال 1,249 على مستوى سلسلة التلال 2 من
أجل تجنب تدمير أي سكن حيوي؛

‎٠‏ في حالة تدمير مساكن طبيعية / حيوية» يجب تقديم تعويض مناسب.

‎٠‏ استصلاح مساكن الأنواع (أغراسء مناطق لجوء الزواحفء إلخ) في المناطق
المستخدمة أثناء مرحلة الأشغال

‎٠‏ إعطاء الأولوية لإعادة التوطين الطبيعي وتفكيك ضغط التربة السطحية في
نهاية الورش لتيسير إنبات البذور الموجودة في التربة. ‎١‏
‎٠‏ القيام بحملة تحسيسية وسط العمال بالقيم البيئية وفائدة النباتات والحيوانات
البرية

‎٠‏ الحفاظ على الطبقات السطحية للتربة أثناء أشغال الحفر من أجل المحافظة
عليها واحتمال إعادة استخدامها لإعادة الغطاء النباتي للمنطقة

‏** التأثير السوسيو اقتصادي
سيتطلب المشروع الترحيل المادي لجزء من السكان المتضررين من المشروع.
من أجل التخفيف من هذا التأثير» تم اقتراح التوصيات التالية:
‎٠‏ الحد من نزوح السكان قدر الإمكان.
‎٠‏ السهر على تعويض أصحاب الحقوق وفقاً للأنظمة المعمول بها.
‎٠»‏ التأكد من أن النازحين قد وفروا سبل عيشهم.
‎٠‏ وضع تدابير التخفيف التي تمكن السكان المحليين من توفير سبل عيشهم لضمان
استفادة الفئات الهشة منها دون تمييز.
‎٠‏ السهر على تسييج الموقع لمنع دخول العموم والتعرض لمختلف مخاطر الموقع
(سقوط الموادء واستنشاق المواد الكيميائية» والحروقء الخ)
‎٠‏ حصر الموقع وتجنب إيداع المواد خارج هذا الحد من أجل الحفاظ على مرور
الماشية بشكل أفضل.
‎٠‏ فقط المناطق التي تجري فيها أنشطة بناء محفوفة بالمخاطر (أسس البناء »
ونصب التوربينات) سيتم تسييجها مؤقتًا.
‎٠‏ وضع تشوير واضح يبين أن الولوج إلى الموقع من طرف العموم ممنوع.
‎٠‏ التشاور مع الأطراف المعنية المحلية لتصميم وتخطيط المشروع من أجل الرفع
من تظافر الجهود من أجل الاقتصاد المحلي.
‎٠‏ التقليص أكثر لأثر المشروع في مرحلة التصميم المتبقية لتخفيف الأثر على
استخدام الأراضي والأسر
٠لا‏ يجب السماح للأشخاص الذين لا علاقة لهم بالأشغال بالدخول إلى الموقع إلا
إذا كانوا برفقة شخص مختصء أو حصلوا على إذن منه» وأن يكونوا مجهزين
بمعدات الحماية المناسبة.
« إعداد خطة لحيازة الأراضي بتشاور مع الأطراف المعنية الحكومية والجماعية.

‏*» [] صحة العاملين وسلامتهم

‏انونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا شرعزالزعنزم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠‏ يجب تصميم موقع / ومقرات البناء بطريقة تحول دون اندلاع الحرائق من
خلال تطبيق قوانين الحريق الخاصة بقطاعات البناء؟
‎٠‏ تطبيق تدابير الوقاية الأساسية من الحرائق» مثل
” تجهيز المنشآت بكاشفات الحريق وأنظمة الإنذار ومعدات مكافحة
الحريق.
” يجب أن تبقى المعدات في حالة جيدة ويسهل الوصول إليها. كما يجب
أن تكون ملائمة لأحجام واستعمالات المباني» والتجهيزات القائمة»
والخصائص الفيزيائية والكيميائية للمواد الموجودة والعدد الأقصى
للأشخاص المتواجدين.
” توفير معدات مكافحة الحرائق اليدوية التي يسهل الوصول إليها وسهلة
الاستعمال.
‎٠‏ إنشاء مصحة مجهزة في عين المكان
تعيين أفراد الإسعافات الأولية بوضوح على أن يكونوا مدربين وذوي
كفاءة؛
‎٠‏ توفير سيارة إسعاف مزودة بأطر طبية طوال فترة البناء.
‎٠‏ اتخاذ الاحتياطات المناسبة» مثل تركيب الحواجز أو توفير مراقبين» لحماية
العمال من المواد أو الأدوات أو المعدات التي يمكن أن تسقط أثناء عمليات
70
الرفع ‎٠‏
‎٠»‏ تركيب واقيات للجسد وألواح وفقا للتشريعات الوطنية» من أجل الوقاية من
سقوط العمال من علو معين.
3 عدم تعريض الأذن غير المحمية لذروة ضغط الصوت (لحظي) يزيد عن
0 ديسيبل (سي).
‎٠.‏ إعداد نظام حماية من السقوط يجب تكييفه مع هيكل الصاري والحركات
اللازمة» وخاصة الصعود والنزول والتنقل من نقطة إلى أخرى.
3 آثار المشروع والتدابير المرتبطة به في مرحلة التشغيل
1 التأثيرات خلال مرحلة التشغيل
خلال مرحلة تشغيل مزرعة الرياح الكدية البيضاءء من المتوقع حدوث التأثيرات التالية:
الضوضاء والاهتزازات:
يمكن أن بذ ينتج الضجيج عن تشغيل توربينات الرياح» لذلك تم إنجاز نمذجة صوتية من أجل
تقييم تأثير ضوضاء مزرعة الرياح المستقبلية. وأظهرت نتائج هذه النمذجة أن المستقبلات
(المنازل) الأكثر حساسية للضوضاء تقع بالقرب من توربينتي الرياح 719 و 116. غير أن
تنفيذ إستراتيجية تخفيف الضوضاء المتمثلة في تركيب ملحقات تقليل الضوضاء بالشفرات
ستسمح باحترام الحدود القصوى للضوضاء ليلا ونهارا في جميع النقاط الحساسة.
» التربة والمياه الجوفية:

‏اص 30 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

خلال مرحلة التشغيلء لن تتأثر المياه الجوفية بنشاط الموقع؛ حيث لن يتم تخزين أي منتج أو
القيام بأشغال ترابية خطرة (الضغط أو إضافة التربة) خلال هذه المرحلة.
لا ينطوي تشغيل مزرعة الرياح على أي تعديل للتربة وباطن الأرض في ظل الظروف
العادية إلا في حالة عمليات الصيانة الرئيسية.
*» المياه السطحية ومياه الأمطار:

لن يغير المشروع الهندسة الجغرافية للشبكة المائية» وبالتالي لن يفضي إلى خلق ظروف
الفيضان.
سيقتصر منع تسرب الماء للتربة» في إطار المشروع» على أساسات توربينات الرياح فقط؛
حيث أن المسالك والمنصات التي تم إنشاؤها لن تكون مقاومة لتسرب الماء (ستتكون من
تراب مضغوط مغطى بالحصى).
بالإضافة إلى ذلك» لا ينتج عن مزرعة الرياح أي تصريف للمياه الملوثة أو الملوثات فوق
الأرض أثناء التشغيل. ولذلك؛» من غير المحتمل أن تكون المياه الجارية ملوثة» حيث ستكون
توربينات الرياح خاملة. وبالتالي لن يكون للمشروع أي تأثير على جودة المياه.
هكذاء وأثناء تشغيل الموقع, سيكون استهلاك المياه منعدما تقريبًا. وسيتم تصريف مياه
الأمطار عبر شبكة للصرفء جزء منها متوفر حاليا.

**» [] التنوع البيولوجي
خلال مرحلة تشغيل مزرعة الرياح بالكدية البيضاءء تتمثل التأثيرات الرئيسية على التنوع
البيولوجي في ما يلي:
‎٠‏ اصطدام الطيور المهاجرة بشفرات توربينات الرياح في حالة دوران.
‎٠‏ الاضطرابات الفسيولوجية التي ستلحق الخفافيش بسبب خفض ضغط الوسط بالقرب من
توربينات الرياح.
‎٠‏ خطر موت الطيور الجارحة المعششة والطيور الجارحة الكبيرة (الصقور والحدآت...)
والنسور لأنها تستخدم المواقع المستصلحة للصيد. وتركب التيارات الصاعدة للارتفاع على
طول منحدرات التلال بينما توجد شفرات توربينات الرياح في قمة هذه التيارات.
« مخاطر احتراق النباتات والموائل الطبيعية.
أما بالنسبة لخطوط الكهرباء العلوية» فيمكن أن تؤثر التوترات المتوسطة والمنخفضة
المشغلة على التنوع البيولوجي من خلال نفوق مباشر للطيور:

‎٠.‏ الصعق بالكهرباء (بسبب قيام الطيور بالربط بين مكونين حيين)؛ و

‏. الاصطدام بسبب ضعف الرؤية الناتج عن الكابلات الموصلة للكهرباء

‏اص 31 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

لن يكون لضوضاء توربينات الرياح على الطيور سوى تأثير بسيط وتسمح لنا التجربة في
محطات رياح أخرى بالإشارة إلى اكتشاف ردود فعل ناتجة عن خوف الطيور في بداية
تشغيل المحطة» لكن هذه التفاعلات تختفي وتعود الطيور إلى احتلالها للمواقع بسرعة.
0 تدبير النفايات:
لم يلاحظ أي تأثير ذي أهمية لتشغيل خط الكهرباء.
نستعرض في ما يلي النفايات الناتجة عن مزرعة الرياح خلال مرحلة التشغيل. وتجدر
الإشارة إلى أن هذه النفايات يتم إنتاجها فقط عقب أنشطة الصيانة وبكميات صغيرة:
‎٠‏ زيت المحولات
‎٠‏ زيت وشحوم توربينات الرياح
‎٠‏ السائل مبرد توربينات الرياح
‎٠‏ نفايات التجهيزات الكهربائية والإلكترونية
‎٠‏ قطع معدنية
« نفايات منزلية ونفايات صناعية عادية
*» حركة المرور والنقل:
لن يكون النقل على الطريق في مرحلة التشغيل مهما. حيث لن تتم سوى عمليات قليلة تتعلق
بتسليم المواد الاستهلاكية أو المعداتء باستثناء فترات الصيانة الخاصة.
*» مياه الصرف الصحي:
أثناء تشغيل مزرعة الرياح بالكدية البيضاءء يتوقع أن تكون النفايات السائلة كالتالي:
‎٠‏ النفايات المنزلية الناجمة عن المرافق الصحية للمحطة الكهربائية والمباني الملحقة (مكتب»

مرحاض الخ)
‎٠‏ مياه الأمطار الملوثة بالدهون والزيوت المتأتية من عناصر معينة من مولد الرياح (القمرة
على سبيل المثال)

لم يلاحظ أي تأثير مهم لتشغيل الخط الكهربائي والمحطة ومزرعة الرياح. ولا يتوقع أي
تصريف لمياه الصرف الصحي طوال مرحلة التشغيل.

الآثار والتراث:
لن تكون هناك أية تأثيرات مهمة على التراث التاريخي والديني خلال مرحلة الاستغلال:
لذلك لا توجد إجراءات محددة.

*» المناظر الطبيعية والتأثير البصري:
بخصوص التلال التي تشغلها مزرعة المكتب الوطني للكهرباء والماء الصالحة للشرب
حاليّاء فإن تركيب توربينات الرياح الجديدة ذات التباعد الأوسع سيقلص من رؤية الموقع»

اص 32 نونبر 2021 ملخص غير تقني

5ع اقشاع /اناملاع8 عمع - لاعجمالا 8 ععاداتك 4

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
لذي يصبح أكثر جلاء وأكثر تباعدًا نظرًا لانخفاض عدد توربينات الرياح وأهمية التباعد
بينها. ولهذا التحول في المناظر الطبيعية على مستوى التلال 82 تأثير إيجابي.
وتعتبر التحولات في المناظر الطبيعية» الناتجة عن تركيب توربينات الرياح الجديدة في
لمنطقة» ذاتية إلى حد ما. وترتبط بشكل أساسي برؤية المشاهد الخاصة بالإضافة إلى
ستخدامه للفضاء. هكذاء سوف ينظر السكان المحليون إلى توربينات الرياح على أنها تشكل
تحولا قويا للمناظر الطبيعية المألوفة» ولكن أيضًا كأدوات للتقدم.
سيكون لخطوط الطاقة أيضًا تأثير على مستوى المنظر الطبيعي مرتبط بإدخال تغيير على
*» النشاط السوسيو - الاقتصادي:
إن تأثير المشروع في مرحلة التشغيل على الأنشطة الاجتماعية والاقتصادية للسكان إيجابي
إلى حد كبير (انظر فقرة الآثار الإيجابية).
«“» صحة وسلامة السكان المحليين:
يتعلق التأثير على صحة وسلامة المجتمع المحلي بشكل أساسي بما يلي:
‎٠‏ تأثير الوميض (الستروبوسكوبي): يحدث عندما تمر الشمس خلف توربين الرياح التي تلقي
بظلالها.
‎٠‏ الضوضاء (انظر الفقرة أعلاه)
‎٠‏ سقوط الشفرات أو قطع الثلج
‎٠‏ المخاطر المتعلقة بدخول عموم الناس إلى مزرعة الرياح
‎٠»‏ المجالات الكهرومغناطيسية (خطوط ومزرعة الرياح).
«“» صحة العمال وسلامتهم:
تشمل مخاطر الصحة والسلامة المهنية الرئيسية الخاصة بمرافق وأنشطة توربينات الرياح
مايلي:
‎٠‏ العمل في المرتفعات وتساقط المواد.
‎٠‏ العمل في أماكن نائية (بعيدًا عن المعدات الصحية والمؤن» ووسائل الاتصال المحدودة»
الغ)
‎٠»‏ عمليات الرفع في حالة استبدال التوربينات الهوائية المعيبة.
‎٠‏ العمل المنعزل: تتطلب بعض عمليات الصيانة إنجاز الأشغال من قبل شخص واحد وفي
وسط لا يمكن رؤيته أو سماعه من قبل العمال الآخرين؛
‎٠‏ المخاطر الكهربائية: المتعلقة بصيانة معدات التوصيلات الكهربائية على مستوى توربينات
الرياح أو محطة التحويل أو الخطوط الكهرائية من 225 كيلوفولت.

اص 33 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠»‏ المخاطر المرتبطة بتأهيل مناطق للعمل أسفل توربينات الرياح في حالة استبدال توربينات
الرياح أو أثناء عمليات الصيانة: مخاطر الحوادث التي تعقب حركة الآلات والمركبات.
المخاطر المرتبطة بالسقوط نتيجة انخفاضات في منطقة العمل أو التضاريس الوعرة أو
المعالجات والوضعيات غير المريحة؛
‎٠‏ بيئة العمل: مخاطر السمع» وضربات الشمس والبردء والقيام بمجهود في ارتفاعات
عالية»...
2 تدابير التخفيف من التأثيرات - مرحلة التشغيل

‏«» الضوضاء والاهتزازات
من أجل التخفيف من الضوضاءء تقترح التدابير التالية بالنسبة لتوربينات الرياح ذات مستوى
الصوت الذي قد يؤثر على المستقبلات الحساسة الموجودة في المناطق المجاورة لها:
‎٠‏ يجب ألا تتجاوز درجة الضوضاء في المحيط 3 ديسيبل على مستوى المستقبلات الحساسة
(المنطقة السكنية الأقرب إلى توربينات الرياح).
« مراقبة مستويات الصوت الملائمة لظروف التشغيل
‎٠‏ الحد من عمليات التوربينات (716 و 119) فوق سرعة الرياح التي تصبح فيها ضوضاء
التوربينات غير مقبولة في الظروف الخاصة بالمشروع.

‏** التربة والمياه الجوفية
من أجل التقليص من تأثير التلوث العرضي للمياه والتربة» يوصى بالتدابير التالية:
‎٠‏ التأكد من أن جميع مناطق معالجة المياه العادمة وتخزينها قد تم وضع أبعادها وقياساتها
بشكل صحيح.
‎٠‏ ضمان الصيانة المناسبة لشبكات دخول / خروج مياه الأمطار لمنع فيضان المياه غير
المتحكم فيها بالوسط.
‎٠‏ أثناء عمليات الصيانة الرئيسية التي تتطلب استخدام آلات البناء (الرافعة على سبيل
المثال)» يجب تطبيق تدابير خاصة لحماية جودة التربة والمياه الجوفية خلال مرحلة البناء.
لهذا الغرضء سيتم الحفاظ على منطقة وقوف دائمة لا تتسرب فيها المياه وصيانتها طوال
فترة تشغيل مزرعة الرياح. وستكون منطقة الوقوف هذه بحجم يمكنها من استقبال آلات
الورش المطلوبة لعمليات الصيانة.

‏**» [] التنوع البيولوجي

‏نستعرض التدابير المقترحة للتخفيف من الآثار على التنوع البيولوجي على النحو التالي:

‏اص 34 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠‏ تدريب العاملين على جمع الزواحف أو الثدييات في عين المكان وإطلاقها بسرعة في
الموطن المناسبء» فضلا عن تحديد الوفيات إذا أمكن.
‎٠»‏ تتبع الصيانة ونفوق الطيور والخفافيش والقيام بتدابير إضافية في حالة ملاحظات معدل
موت مرتفع.
‎٠‏ تصميم وتنفيذ بروتوكول لوقف تشغيل توربينات الرياح وقائية على أساس دراسات
إضافية. وسيتم تعديل هذا البروتوكول على أساس نتائج برامج الرصد المحددة لما بعد البناء
ونتائج رصد نفوق الطيور والحيوانات المعمرة.
‎٠‏ احترم مسافة لا تقل عن كيلومتر واحد لتركيب توربينات الرياح على جانبي الممر المحدد
بين 41 و 82 اللذين يشكلان التل الرئيسي؛
» اتخاذ تدابير مناسبة لتدبير مياه الأمطار لتجنب تكون برك صغيرة من المياه عند سفح
توربينات الرياح» والتي من المحتمل أن تجتذب الطيور والخفافيشء والتي يمكن أن تأتي بعد
ذلك لتتغذى أو تعشش بالقرب من مزرعة الرياح.
‎٠‏ وضع برنامج مندمج لمكافحة الطفيليات لتجنب استخدام المبيدات الحشرية ومبيدات
الأعشاب.
بالنسبة لخطوط الكهرباء» يوصى بما يلي:
‎٠‏ تتجنب مسار ممرات خطوط النقل للمساكن الحيوية (مثل مواقع التعشيش» وطيور
البلشون» ومساكن الغراب» والممرات التي تستخدمها الخفافيش لتعذي نفسها وممرات
الهجرة)
«ويأخذ تصميم الخطوط في الاعتبار المبادئ التوجيهية بشأن كيفية تجنب أو تخفيف أثر
خطوط الكهرباء على الطيور المهاجرة في منطقة أفريقيا - أوراسياء التي أنشأتها الرابطة
(اتفاق حفظ الطيور المائية في أفريقيا - الطيور المهاجرة الأوراسية) واتفاقية الهجرة.
الأنواع (اتفاقية بون) للتصميم التقني لخطوط الكهرباء. وتشمل هذه المبادئ التوجيهية ما
- الاحتفاظ بمساحة 1.5 متر (60 بوصة) بين الأجزاء تحت الضغط ومعدات التأريض
( عتاءا 3 وونصم) أو تغطية الأجزاء والمعدات الموجودة تحت الضغط عندما
يستحيل إنشاء مثل هذه المساحة.
- تركيب أشياء تعمل على تحسين الرؤية» مثل كرات التنبيه وأجهزة أخرى من شأنها
إبعاد الطيور.
- تركيب طاردات الطيور المناسبة فوق العوازل غير المعلقة لمنع موت الطيور
المحتمل بسبب الصعق بالكهرباء.
- ستكون الكابلات مرئية بوضوح بفضل استخدام علامات مناسبة / وتحويل طيران

‏اص 35 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا قرلا لاع نرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء 00
- سيتم تثبيت العلامات بشكل يحدث تأثيرا مرئيا لمحول الطيران كل 10 أمتار. سيتم

تثبيت العلامات على نموذج بديل. يمكن لهذا الإجراء أن يقلل من حوادث الاصطدام
بنسبة 50 إلى 85/.
+ مياه الصرف الصحي

تتمثل التدابير المقترحة للتخفيف من آثار النفايات السائلة الناجمة عن تشغيل المحطة

والمباني الملحقة (دورات المياهء المطبخ؛ إلخ) فيما يلي:

‎٠‏ يجب وضع مسطرة خاصة للتفاعل في حالة انسكاب أو تسرب مادة ملوثه؛

‏« سيتم توفير التكوين لجميع العاملين بمجرد وصولهم كما ينبغي إجراء تدريبات عملية؛

‎٠‏ يجب توفير المواد الماصة على فترات منتظمة بالقرب من المحولات ومناطق تخزين

‏الزيوت أو غيرها من المواد الخطيرة؛

‎٠‏ في حالة حدوث تسرب أو انسكابء» يتم جمع المواد الملوثة وإخلاءها بواسطة وسائل

‏خاصة؛

‎٠‏ وضع محولات الزيت فوق محابس لمنع التسرب.

‏« توفير نظام صيانة فعال لضمان التشغيل الأمثل للمحولات.

‎٠‏ يجب توصيل شبكة تطهير المياه العادمة بخزان للصرف الصحي.

‎٠‏ سيتم إفراغ هذا الخزان كل ما تطلب الأمر ذلك بواسطة شاحنات»؛ وسيتم إرسال النفايات

‏السائلة المجمعة إلى أقرب محطة للصرف الصحي.

‎٠‏ الفحص المنتظم لخزانات الصرف الصحي.

‎٠‏ المراقبة الوثائقية للتفريغ.

‏لا يتولد عن تشغيل خطوط الكهرباء أي تصريف للمياه الملوثة أو الملوثات فوق التربة وفي

‏باطن الأرضء وبالتالي لن يكون له أي تأثير على المياه الجوفية أثناء مرحلة التشغيل. كما لم

‏تتخذ أية تدابير خاصة للمواكبة في الموقع.

‏» النفايات والمواد الخطرة
تتمثل التدابير المقترحة للتخفيف من آثار النفايات الصلبة الناتجة عن صيانة أو استبدال
توربينات الرياح في حالة حدوث عطل في ما يلي:
‎٠‏ إعداد خطة لتدبير النفايات الخاصة بالموقع» بما في ذلك النفايات الخطرة وغير الخطرة.
وستشمل الخطة تكوين العاملين.
« ستتم إعادة تدوير أقصى ما يمكن من النفايات المعدنية حسب توفر الوسائل.
‎٠‏ سيتم طلب المواد التي لها تغليفات يمكن إعادة استخدامها أو إعادة تدويرها و / أو عبوات
تغليف جماعية يمكن أن تقلل من النفايات المتولدة. ستكون هذه الممارسات مفضلة إن أمكن.

‏اص 36 نونبر 2021 ملخص غير تقني

55 اقشاع /اناملاعم عمع - لاعومالا عتم لمات ا"
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء 00
« الطلب من الموردين استخدام الحد الأدنى من التعبئة والتغليف.
‎٠‏ يجب طلب المواد الكيميائية في براميل قابلة لإعادة الاستخدام.
‎٠‏ يجب إبرام اتفاقيات إعادة الشراء مع الموردين الرئيسيين بحيث يمكن إعادة المواد
الكيميائية أو المواد الفائضة عن اللزوم
‎٠‏ فصل مجاري النفايات لتسهيل إعادة التدوير. يجب أن تكون جميع مناطق التخزين منظمة
بشكل جيد وأن يتم تدبير النفايات بشكل مناسب من خلال فصل النفايات الخطرة عن غير
الخطرة. وداخل كل فئة من النفايات سيتم الفصل حسب النوع (الورق» البلاستيك؛ المعدن)
وحسب ما إذا كانت المادة قابلة او غير قابلة لإعادة التدوير. وسيتم الاحتفاظ بسجل للنفايات
في الموقع يحتويء. على الأقل» على معلومات عن الكميات وأنواع التدبير (وفقًا لتسلسل
تدبير النفايات الموضح في القسم المرجعي) وعن العاملين وعن التخلص من النفايات /
ووجهته النهائية» إلخ.
‎٠‏ توفير مرافق تخزين مناسبة للنفايات غير الخطرة في مناطق معينة لتجنب انتشارها في
جميع أنحاء الموقع.
‎٠‏ وضع مجزوءات في بداية تكوين العاملين تمكنهم من زيادة معرفتهم ببروتوكولات تدبير
النفايات» بما في ذلك معالجة النفايات وتخزينها والتدخل ومخططات الطوارئ.
‎٠‏ يجب تخزين نفايات الطعام في وعاء أو سلة مهملات لها غطاء معدني أو بلاستيكي لمنع
وصول الحشرات / الطفيليات
‎٠‏ يجب تخزين النفايات الخفيفة مثل الورق والكرتون والبلاستيك في سلة مهملات مغطاة
بقماش مشمع (باش) أو شبكة آمنة كافية لمنع تشتتها.

زه نم الآثار:
لا يوجد أي تدبير خاص خلال مرحلة التشغيل

«“» صحة وسلامة الساكنة
تتمثل التدابير المتعلقة بصحة الساكنة المحلية فيما يلي:
‎٠‏ وضع سياسات لتعزيز تشغيل اليد العاملة المحلية وإشراك مقاولين محليين للرفع من الأثر
الإيجابي إلى حده الأقصى الممكن.
« إنشاء نظام لتدبير التظلمات.
‎٠‏ وضع مدونة لقواعد السلوك من أجل احترام العادات والتقاليد المحلية.
‎٠‏ تركيب حواجز على طرق الوصول إلى الموقع.
‎٠‏ حظر الوصول إلى السلالم المؤدية إلى الصواري.
‎٠‏ تركيب لوحات بها معلومات حول المخاطر المحدقة وعن المصالح التي يجب الاتصال بها
في حالة الطوارئ.

اص 37 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا بشضكز ال اعبرم
دراسة الأثر البيني والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠‏ احترام المساطير القانونية المغربية أثناء تطبيق معايير مؤسسة التمويل الدولية في مجال
حيازة الآراضي والتعويضات وإجراءات استعادة سبل العيش.
‎٠‏ إنشاء محيط أمان وتصميم / تركيب توربينات الرياح بحيث لا يتواجد مبنى أو منطقة
مأهولة في المسار المحتمل للشفرات في حالة السقوط. ليس من اللازم أن يكون محيط الأمان
أكبر من 300 مترء على الرغم من أن هذه المسافة قد تختلف حسب حجم وشكل ووزن
وسرعة الدوارء وعلو توربينات الرياح.
‎٠‏ تجهيز توربينات الرياح بأجهزة استشعار للاهتزاز قادرة على تسجيل أدنى اختلال في
شفرات الدوار وإيقاف توربينات الرياح إذا اقتضى الأمر؛
‎٠‏ صيانة توربينات الرياح بانتظام.
‎٠‏ وضع لافتات لتحذير العموم من مخاطر سقوط المواد.
‎٠»‏ تفضيل معدات ريحية تم تصميم مكوناتها بشكل يمكن من التقليص ما أمكن من التداخل مع
إشارات الرادار (على سبيل المثال شكل ومواد تصنيع الشانيل) واستخدام مواد تمتص
موجات الرادار (شفرات مصنوعة من الإيبوكسي أو البوليستر المقوى بألياف زجاجية؛ على
سبيل المثال) لتجنب الاضطرابات الكهربائية؛
‎٠‏ تعديل تصميم مزارع الرياج؛ إذا لزم الأمرء بما في ذلك ما يتعلق بالتخطيط الهندسي
وموقع توربينات الرياح» فضلاً عن مسار ممرات الملاحة الجوية؛
أما بالنسبة لتأثير وميضص الظلء» فينبغي اتخاذ التدابير التالية:
‎٠‏ تحديد موقع واتجاه توربينات الرياح لتجنب المناطق السكنية الواقعة في أشرطة ضيقة تمتد
بشكل عام إلى الجنوب الغربي والجنوب الشرقي من توربينات الرياح» والتي يكون فيها
تواتر انعكاسات الشمس على الشفرات أعلى؛
‎٠‏ وسيتم برمجة توربينات الرياح التي تم تحديدها في الدراسات وميض الظل التي لها تأثير
لوقف عند تجاوز حدود التظليل (كما هو محدد في الدراسات).

‏«» صحة العاملين وسلامتهم
تتمثل التدابير المتعلقة بصحة وسلامة العاملين والسكان المحليين في ما يلي:
‎٠‏ تنفيذ برنامج الحماية من السقوط الذي يتضمن التدريب على تقنيات التسلق وتطبيق
إجراءات الحماية من السقوط؛ فحص وصيانة واستبدال معدات الحماية من السقوط؛ وإنقاذ
العمال المهددين بالسقوط؛
‎٠‏ يجب تكبييف نظام الحماية من السقوط مع هيكل الصاري والتنقلات اللازمة» وخاصة
الصعود والنزول والتنقل من نقطة إلى أخرى؛
‎٠‏ توفير وصول مستو إلى قاعدة توربينات الرياح من خلال وضع باب المدخل على نفس
مستوى مذ منطقة العمل أمام توربين الرياح؛
« تركيب ملحقات ثابتة ة على مكونات الصاري لتسهيل استخدام أنظمة الحماية من السقوط.

‏اص 38 نونبر 2021 ملخص غير تقني

إبراع عاد كما

5ع اقشاع /اناملاع8 عمع - لاعجمالا ضعز لزع نزم

دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

‎٠‏ إنشاء نظام جيد لتحديد المواقع بالنسبة للعمال. يجب أن تكون موصلات أنظمة تحديد
لمواقع متوافقة مع مكونات الصاري التي يتم تثبيتها بها؛

‎٠‏ توفير سلم ثابت يسمح بالولوج إلى جميع أماكن النزول (من أدنى مستوى إلى القمرة)»

‏ويجب أن يكون مزودا بالكينولين» ودعامة تسمح باستخدام معدات الحماية الشخصية ضد
السقوط من علو؛

‏« استخدم أحزمة السلامة.

‎٠‏ توفير ما يلزم لارتداء حزام سلامة ثانٍ (احتياطي) من قبل العمال الذين يتعاملون مع
أدوات كهربائية على علو مرتفع؛

‏« إزالة اللافتات والحواجز الأخرى من الأعمدة أو الهياكل قبل بدء الأشغال.

‎٠«‏ استخدام حقيبة أدوات معتمدة لرفع أو خفض الأدوات أو المعدات التي يستخدمها العمال
لذين يعملون في الهياكل العالية.

‏» تجنب القيام بأعمال التركيب والصيانة عندما تكون الظروف الجوية سيئة» وخاصة عندما
يكون هناك خطر البرق.

‎٠‏ يجب أن تكون نقاط التثبيت في مكانها الصحيح لضمان الوصول إلى الجزء الداخلي من
الصاري وأيضًا للسماح للعاملين باستخدام معدات الحماية ضد السقوط من علو.

‎٠‏ توفير أجهزة المراقبة عن بعد للحد من عدد التدخلات في الجزء العلوي من القمرة.

‎٠‏ التقليص قدر الإمكان من عدد حالات العمل المعزولة عن طريق إعداد أجهزة المراقبة
وأجهزة التحكم عن بعد (كراس البيانات» ونظام تحديد الأعطابء الخ).

‏4 الآثار المرتبطة بالتفكيك

‏في نهاية فترة تشغيل مزرعة الرياح بالكدية البيضاء»؛ يمكن التصرف على النحو التالي:

‏» تمديد تشغيل المزرعة لبضع سنوات أخرى (يمكن أن تتجاوز توربينات الرياح 20 عامًا
من التشغيل)

‎٠‏ استبدال توربينات الرياح الحالية بآلات من الجيل الجديد؛ ثم إعادة إنجاز كل التراخيص
الضرورية.

‎٠‏ تفكيك المزرعة وإعادة تأهيل الموقع حتى يعود إلى القيام بوظيفته الأصلية.

‏ومهما كان السيناريوء سيتم في النهاية تفكيك مزرعة الرياح. وكما هو بالنسبة لمرحلة البناء»
ستتطلب مرحلة التفكيك استخدام آلات لإنجاز الأشغال والنقل.

‏وإضافة إلى العمليات الصناعية المرتبطة بإعادة تدوير المواد» ستنبعث من هذه الأنشطة
غازات الاحتباس الحراري. غير أن الكميات المنبعثة ستكون ضئيلة مقارنة بالحصيلة
الإيجابية لتشغيل المزرعة.

‏اص 39 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا قرلا لاع نرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء
5 الآثار التراكمية
تم تعيين الحدود المجالية لتحديد التأثيرات التراكمية» ضمن دائرة شعاعها 20 كم من المركز
التقريبي لمشروع مزرعة الطاقة الريحية بالكدية البيضاء.
ضمن هذا الشعاع من 20 كم» تم تحديد التطورات التالية:
‎٠‏ محطتا رياح قائمتان: مزرعة الرياح خلادي ومزرعة الرياح الحومة (انظر الخريطة
أدنام)
‎٠‏ خطوط كهربائية
‎٠‏ محطت ن
‎٠‏ أربعة مقالع في طور الاستغلال.
تؤثر أهم التأثيرات التراكمية على المناظر الطبيعية والطيور والخفافيش.
يزيد وجود العديد من مزارع الرياح المتقاربة من التأثير على المناظر الطبيعية وتأثير
الحاجز كما يزيد خطر الاصطدام بالنسبة الطيور والخفافيش. لذلك» يوصى بضرورة ترك
مسافات من عدة كيلومترات بين مزارع الرياح» وذلك لضمان نقاط مرور آمنة للطيور
وتقليص اتساع "أحواض الرؤية" (1:6انطها» هه ومنوددم).
أما بالنسبة للطيور والخفافيشء. فإن ما تمت ملاحظته بقوة هو تأثير الحاجز وخطر
لاصطدام. لذلك» يوصى بضرورة وجود مسافات عدة كيلومترات بين مزارع الرياح» من
أجل ضمان نقاط مرور آمنة للطيور وتقليص اتساع أحواض الرؤية.
والمزرعتان المتواجدان متوازيتان نسبيًا مع ممرات الهجرة. كما يأخذ مشروع إعادة تقوية
لكدية البيضاء بعين الاعتبار ممر الهجرة الرئيسي على مستوى التل الرئيسي 42. إن موقع
مزرعتي رياح الخلادي والحومة المتوازي مع ممرات الهجرة ومراعاة إكراهات ممرات
لطيور المهاجرة بالنسبة لمشروع إعادة تقوية الكدية البيضاء يحدان بشكل كبير من الأثر
لتراكمي لمشروع إعادة تقوية الكدية البيضاء.
6 التبع والمراقبة
سيتمحور برنامج مراقبة وتتبع البيئة حول:

ه المراقبة البيئية لموقع البناء والتي ستشمل تنفيذ تدابير التخفيف الموضحة في

تقييم التأثيرات البيئية والاجتماعية (دراسة الأثر البيئي والاجتماعي)
ه إجراء عمليات التفتيش في مكان العمل والإبلاغ عن حالات عدم المطابقة
وتسجيلها. ستضم فرق التفتيش خبير في مجال البيئة.
ه تحديد تدابير التخفيف البديلة لحل أي مشكل غير متوقع قد ينشأ أثناء الأشغال.
أما المراقبة البيئية خلال مرحلة التشغيل» فستهتم بشكل أساسي بالجوانب المتعلقة
بالبيئة الطبيعية والاجتماعية من خلال:

اص 40 نونبر 2021 ملخص غير تقني

إبراع عاد كما

55 اقشاع /اناملاعم عمع - لاعومالا شال اعبرم
دراسة الأثر البيئي والاجتماعي لمشروع إعادة تقوية مزرعة الريح بالكدية البيضاء

جودة النفايات الناتجة أثناء تشغيل المزرعة (زيوتء نفايات الأجهزة
الكهربائية والإلكترونية)»

مراقبة الانبعاثات الصوتية» خاصة عند المستقبلات الأكثر حساسية؛

رصد وفيات الطيور.

رصد وفيات الخفافيش.

تتبع الشكاوى (السكان المحليون والعمال)»

قياس وتتبع التأثير الستروبوسكوبي على المستقبلات الحساسة في حالة تقديم
شكوى.

نونبر 2021 ملخص غير تقني

